Execution Version

Exhibit 10.1


PURCHASE AND SALE AGREEMENT
DATED AS OF DECEMBER 5, 2013
BETWEEN
ABRAXAS PETROLEUM CORPORATION
AS SELLER
AND
F-250, LLC
AS BUYER






--------------------------------------------------------------------------------






Table of Contents
 
 
 
 
Section 1. Purchase and Sale
 
1
            
(a) Properties
 
2
 
(b) Excluded Properties
 
3
 
(c) Assumed Liabilities
 
 
 
 
 
 
Section 2. Purchase Price; Deposit
 
4
 
 
 
 
Section 3. Purchase Price Adjustments
 
4
 
(a) Purchase Price Increases
 
4
 
(b) Purchase Price Decreases
 
5
 
(c) Collection of Receivables
 
6
 
(d) Allocation
 
6
 
(e) Production Taxes
 
6
 
(f) Audit Adjustments
 
7
 
(g) Tax Refunds
 
7
 
 
 
 
Section 4. Representations and Warranties of Seller
 
7
 
(a) Organization
 
7
 
(b) Authority
 
7
 
(c) Enforceability
 
7
 
(d) No Conflicts
 
8
 
(e) Foreign Person
 
8
 
(f) Bankruptcy
 
8
 
(g) Brokers
 
8
 
(h) Taxes
 
8
 
(i) Rentals and Royalties
 
8
 
(j) Consents and Preferential Rights
 
8
 
(k) Material Contracts
 
9
 
(l) Production Contracts
 
10
 
(m) Outstanding Capital Commitments
 
10
 
(n) Claims and Litigation
 
10
 
(o) Imbalances
 
10
 
(p) Non-Consent Operations
 
11
 
(q) Plugging and Abandonment
 
11
 
(r) Liens
 
11
 
(s) The Records
 
11
 
(t) Payouts
 
11


i



--------------------------------------------------------------------------------




 
(u) Leases
 
11
 
(v) Wycross Gathering System
 
11
 
(w) Absence of Certain Events
 
11
 
(x) Information
 
12
 
 
 
 
Section 5.Representations and Warranties of Buyer
 
12
 
(a) Organization
 
12
 
(b) Authority
 
12
 
(c) Enforceability
 
12
 
(d) No Conflicts
 
12
 
(e) Securities Law Disclosure
 
12
 
(f) Financial Ability
 
13
 
(g) Investment Experience
 
13
 
(h) Physical and Environmental Defects
 
13
 
(i) Brokers
 
13
 
 
 
 
Section 6. Pre-Closing Covenants
 
13
 
(a) Seller’s Pre-Closing Covenants
 
13
 
(b) Buyer’s Covenants
 
15
 
 
 
 
Section 7.Title and Environmental Matters
 
15
 
(a) Access
 
15
 
(b) Indemnity and Disclaimer
 
16
 
(c) Defect Notice
 
16
 
(d) Defect Remedies
 
17
 
(e) Post-Closing Remedies
 
18
 
(f) Exclusive Remedy
 
19
 
 
 
 
Section 8. Environmental Acknowledgments
 
19
 
 
 
 
Section 9. Casualty Loss
 
19
 
(a) Risk of Loss
 
19
 
(b) Casualty Loss
 
19
 
(c) Casualty Remedies
 
20
 
 
 
 


ii



--------------------------------------------------------------------------------




Section 10. Preferential Rights and Consents
 
20
 
 
 
 
Section 11. Conditions Precedent to the Closing
 
21
 
(a) Buyer’s Representations and Covenants
 
21
 
(b) Seller’s Representations and Covenants
 
21
 
(c) Litigation
 
21
 
(d) Defects
 
21
 
 
 
 
Section 12. Closing
 
21
 
(a) Preliminary Settlement Statement
 
21
 
(b) Closing Deliverables
 
22
 
(c) Certificate from Seller
 
22
 
(d) Certificate from Buyer
 
22
 
(e) Cancellation of Applicable Contracts
 
23
 
 
 
 
Section 13. Post-Closing Adjustments
 
23
 
 
 
 
Section 14. Post-Closing Covenants
 
23
 
(a) Recording and Sales Tax
 
23
 
(b) Records
 
24
 
(c) Records Subject to Transfer Restrictions
 
24
 
(d) Financial Information
 
24
 
 
 
 
Section 15. Operations
 
24
 
 
 
 
Section 16.Indemnities
 
24
 
(a) Seller’s Indemnification
 
24
 
(b) Buyer’s Indemnification
 
24
 
(c) Monetary Damages
 
25
 
(d) Monetary Limitation
 
25
 
(e) Time Limitations
 
25
 
(f) Indemnification Actions
 
26
 
(g) Mitigation
 
26
 
(h) Exclusive Remedy
 
26


iii



--------------------------------------------------------------------------------




 
 
 
 
Section 17. Disclaimers
 
27
 
(a) No Warranty
 
27
 
(b) Disclaimer
 
27
 
(c) Not Consumers
 
28
 
(d) Disclaimers
 
28
 
 
 
 
Section 18. Termination and Notices
 
28
 
(a) Termination
 
28
 
(b) Buyer’s Remedy
 
28
 
 
 
 
Section 19. Notices
 
29
 
(a) Exhibits
 
29
 
(b) Integration
 
30
 
(c) Amendments
 
30
 
(d) No Assignment
 
30
 
(e) Binding Effects
 
30
 
(f) Third Parties
 
30
 
(g) No Merger; Survival
 
30
 
(h) Expenses and Fees
 
30
 
(i) Governing Law
 
30
 
(j) Venue and Jurisdiction
 
31
 
(k) Attorney’s Fees
 
31
 
(l) Press Releases
 
31
 
(m) Interpretation
 
31
 
(n) Construction
 
31
 
(o) Timing
 
32
 
(p) Further Assurances
 
32
 
(q) Counterparts
 
32


iv



--------------------------------------------------------------------------------






List of Exhibits and Schedules
Exhibit A - Leases
Exhibit B - Wells
Exhibit C - Equipment
Exhibit D - Surface Rights
Exhibit E - Material Contracts
Exhibit F - Assignment
Exhibit G - Non-Foreign Person Affidavit
Schedule 1 - Definitions
Schedule 3(d) - Allocation of Purchase Price
Schedule 4 - Disclosure Schedule













v



--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of December 5,
2013 (the “Execution Date”), but effective as of the Effective Time, is between
ABRAXAS PETROLEUM CORPORATION, a Nevada corporation (“Seller”) and F-250, LLC, a
Delaware limited liability company (“Buyer”). Seller and Buyer may be referred
to herein, individually, as a “Party,” and, collectively, as the “Parties.”
Recitals
A.    Seller owns certain rights and interests in and to certain oil and gas
properties located in the State of Texas, as more particularly described in
Section 1(a) below.
B.    Seller desires to sell and assign to Buyer, and Buyer desires to purchase
and acquire from Seller, all of Seller’s right, title and interest in and to
such oil and gas properties, in accordance with the terms and conditions of this
Agreement.
Agreement
FOR ONE HUNDRED DOLLARS ($100.00), the mutual premises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
Section 1.Purchase and Sale.
(a)    Properties. Subject to the terms and conditions of this Agreement, Seller
agrees to sell, assign and transfer to Buyer, and Buyer agrees to purchase,
acquire and assume from Seller, at the Closing, but effective as of the
Effective Time, all of Seller’s right, title and interest in and to the
following, excluding the Excluded Properties (collectively, the “Properties”):
(i)    The oil and gas leases including all amendments thereto, whether recorded
or unrecorded (the “Leases”) described in Exhibit A hereto, insofar and only
insofar as the Leases cover the depths under the land (the “Land”) described in
Exhibit A hereto;
(ii)    the Wells;
(iii)    the Equipment;
(iv)    the Surface Rights;
(v)    the Material Contracts, to the extent assignable;
(vi)    the Production;

1



--------------------------------------------------------------------------------




(vii)    the WyCross Gas Gathering System;
(viii)    all trade credits, accounts receivable, instruments, general
intangibles and other proceeds, benefits, income or revenues attributable to any
of the Properties (including from the sale of any Production) with respect to
any period of time from and after the Effective Time;
(ix)    all Claims for any refunds of, and any loss or credit carryovers or
similar items with respect to, any Production Taxes attributable to any period
(or portion thereof) from and after the Effective Time;
(x)    to the extent assignable, all valid indemnity rights against other owners
(including prior owners) of any of the Properties, but only to the extent any
Damages relating to such indemnity rights arise from Assumed Liabilities; and
(xi)    the Records.
(b)    Excluded Properties. Notwithstanding anything to the contrary, the
following rights and interests (collectively, the “Excluded Properties”) are not
included in the definition of the Properties, and Seller hereby expressly
reserves, excepts and retains unto itself all of Seller’s right, title and
interest in and to the following:
(i)    the Production attributable to the Properties prior to the Effective
Time, together with all proceeds from and rights relating to the sale of such
Production;
(ii)    except to the extent that Buyer has assumed a liability corresponding to
any such matters hereunder, all funds, monies, proceeds, income, revenues,
credits, receipts and benefits (and any security, deposits, bonds, advances or
prepayments) attributable to the Properties, or the operation thereof prior to
the Effective Time, or attributable to the Withdrawn Properties, before and
after the Effective Time;
(iii)    all Claims for any refunds of, and any loss or credit carryovers or
similar items with respect to: (A) Production Taxes for any period prior to the
Effective Time; (B) Seller’s income, occupational or franchise taxes; and
(C) any taxes attributable to the Withdrawn Properties;
(iv)    all Claims in favor of Seller for all periods prior to the Effective
Time: (A) under any policy or agreement of insurance, indemnity, surety,
guaranty or bond; or (B) except as otherwise set forth in Section 9, to any
insurance or condemnation proceeds or awards arising, in each case, from acts,
omissions or events, or damage to or destruction of property;
(v)    all computers, monitors, printers, plotters, peripherals and software,
and all radio and telephone equipment, except to the extent any such equipment
is utilized primarily in connection with the Properties;

2



--------------------------------------------------------------------------------




(vi)    all cars, trucks, tractors, trailers, rigs and other rolling stock;
(vii)    all personal property, furniture, fixtures and equipment located in
Seller’s offices;
(viii)    all intellectual property, patents, copyrights, and trade secrets,
names, marks and logos, and all software, studies, interpretations, compilations
and reports relating to geology, geophysics and reserve characteristics of the
Land, as well as any information or interpretative or proprietary data which
Seller considers confidential or proprietary to Seller or which Seller cannot
lawfully disclose or assign to Buyer due to Third Party restrictions that Buyer
has not agreed in writing to pay or satisfy at its cost, to the extent
disclosure or transfer is permitted on the payment of a fee;
(ix)    all correspondence, memoranda, agreements, documents and other
communications (other than title opinions applicable to the Properties) that are
protected by the attorney-client privilege or the attorney work-product
privilege;
(x)    all correspondence, memoranda, agreements, documents and other
communications among Seller, and Seller’s Affiliates, members, investors, banks,
lending institutions, investment banks, brokers and prospective purchasers of
the Properties, and their respective officers, directors, shareholders,
managers, members, employees, consultants, attorneys, accountants, agents and
authorized representatives, including contact lists, sales materials,
confidentiality agreements, reports, bids, offers, analyses and draft
agreements;
(xi)    all general corporate, legal, financial, accounting and tax records of
Seller not directly related to the Properties; with the understanding that those
tax records for Production Taxes directly related to the Properties, or which
are necessary for Buyer’s ownership, administration or operation of the
Properties are not Excluded Properties;
(xii)    the Withdrawn Properties; and
(xiii)    any contracts, including Material Contracts, which were not provided
to Buyer on or before the execution of this Agreement and any contracts with
Affiliates of Seller, which, in either case, are rejected, in writing, by Buyer
on or before Closing.
(c)    Assumed Liabilities. Upon and after Closing, Buyer shall, and does hereby
agree to, assume, bear and perform all the duties, obligations and liabilities
arising in connection with or related to the Properties, including, but not
limited to: (i) all express and implied covenants, duties, obligations and
liabilities under the terms of the Leases, the Surface Rights, and the Material
Contracts attributable to the period from and after the Effective Time; (ii) all
Property Costs and other costs which are for the account of Buyer pursuant to
Section 3(a) below; (iii) all royalties,

3



--------------------------------------------------------------------------------




overriding royalties, production payments, net profits obligations, rentals,
shut-in payments and similar burdens to which the Properties are subject
accruing after the Effective Time; (iv) all Sales Taxes and Production Taxes
(including applicable penalties and interest) with respect to Production
attributable to the Properties on and after the Effective Time; (v) compliance
with all applicable Laws and Environmental Laws pertaining to the Properties,
including the procurement and maintenance of all permits required by public
authorities in connection with the Properties, after the Effective Time;
(vi) the condition of the Properties (“Condition of the Properties”), both
surface and subsurface, on the Closing Date, including all obligations to
properly plug and abandon, or re-plug and re-abandon, all wells that are located
on the Properties, to restore the surface of the Lands, and to comply with, or
to bring the Properties into compliance with, Environmental Laws, including
conducting any remediation activities, investigations, feasibility studies, and
other clean-up activities which may be required; (vii) all Title Defects (other
than a breach of Seller’s special warranty of title by, through and under Seller
in the Assignment); (viii) all Environmental Defects (except as otherwise
provided herein); and (ix) all Casualty Losses (except as otherwise provided
herein). The liabilities assumed by Buyer pursuant to this Section 1(c) shall be
referred to as the “Assumed Liabilities.” Buyer does not assume (and Assumed
Liabilities shall not include): (i) any obligations or liabilities of Seller to
the extent that they are attributable to or arise out of the ownership, use or
operation of the Excluded Properties, or (ii) any other Claims for which Seller
is required to indemnify Buyer pursuant to Section 16.
Section 2.    Purchase Price; Deposit. The cash purchase price (the “Purchase
Price”) for the Properties shall be Seventy Three Million Dollars
($73,000,000.00), subject to any applicable adjustments as described herein. The
Purchase Price shall be paid by Buyer to Seller as follows: (a) an amount equal
to five percent (5%) of the Purchase Price shall be paid by Buyer to Seller by
wire transfer of immediately available funds on the Execution Date as a deposit
(the “Deposit”) to an account designated by Seller; and (b) the remainder of the
Purchase Price, as adjusted pursuant to Section 3 below, shall be paid by Buyer
at the Closing in accordance with Section 12(b) below. If (i) all of Buyer’s
conditions to Closing set forth in Section 11(b) through (d) (except for such
conditions which by their terms were intended to be satisfied at the Closing)
were satisfied prior to the Outside Termination Date and (ii) the transactions
contemplated by this Agreement are not consummated on or before the Outside
Termination Date because of: (a) the failure of Buyer to materially perform any
of its obligations hereunder, or (b) the failure of any of Buyer’s
representations or warranties hereunder to be true and correct in all material
respects, then, in such event, Seller shall have the right to terminate this
Agreement and retain the Deposit free of any claims by Buyer thereto. If this
Agreement is terminated for any reason not set forth in the preceding sentence,
then Buyer shall be entitled to the return of the Deposit, free of any claims by
Seller with respect thereto. The Parties acknowledge and agree that, as of the
Execution Date: (i) the anticipated damages in case of such termination were
difficult to ascertain; (ii) the Parties mutually intended to liquidate the
damages in advance; (iii) the amount of such liquidated damages are a reasonable

4



--------------------------------------------------------------------------------




estimate of the potential actual damages the breach would cause; and (iv) such
liquidated damages are not so disproportionate to any possible loss as to
constitute a penalty. Seller hereby irrevocably disclaims, waives and releases
any and all Claims against Buyer and all of the Buyer Indemnitees arising in
connection with or related to this Agreement and any of the transactions
contemplated hereby upon any termination of this Agreement.
Section 3.    Purchase Price Adjustments. The purchase and sale of the
Properties shall be effective as of December 1, 2013 at 12:01 am Central Time
(the “Effective Time”). The Purchase Price shall be adjusted as of the Effective
Time as follows and the resulting amount shall be referred to herein as the
“Adjusted Purchase Price”:
(a)    Purchase Price Increases. The Purchase Price shall be increased by an
amount equal to the sum of the following amounts, without duplication:
(i)    Subject to Section 6(a) below, the amount of all non-reimbursed costs and
expenses incurred by Seller attributable to the ownership, exploration,
development and operation of the Properties after the Effective Time, including
all joint interest billings, lease operating expenses, lease rentals, shut-in
payments (which shall be pro-rated over the number of days that the applicable
Lease is extended by such payments), drilling expenses, capital expenditures,
completion expenses and other exploration or development expenditures, work-over
expenses, water disposal, geological, geophysical and any other exploration or
development expenditure that are associated with a Well, or pipeline development
expenditures, together with the operator’s reimbursement of direct costs and
applicable overhead chargeable under Applicable Operating Agreements, or other
agreements consistent with the standards established by the Council of Petroleum
Accountant Societies of North America (collectively, “Property Costs”).
(ii)    The amount of all prepaid non-reimbursed Property Costs paid by Seller
attributable to the Properties after the Effective Time, including Production
Taxes.
(iii)    The value of the Production in tanks above the pipeline sales
connection or within processing plants at the Effective Time credited to the
Properties, such value to be the market or, if applicable, the contract price in
effect as of the Effective Time, less any applicable Production Taxes and
royalties.
(iv)    If applicable, the amount Seller is under-produced as of the Effective
Time multiplied by $3.50 per MMBtu (or, with respect to oil Imbalances, $100.00
per barrel), or, to the extent that the applicable Material Contracts provide
for cash balancing, the actual cash balance amount determined to be due to
Seller as of the Effective Time.
(v)    Any other amount agreed upon in writing by Seller and Buyer.

5



--------------------------------------------------------------------------------




(b)    Purchase Price Decreases. The Purchase Price shall be decreased by an
amount equal to the sum of the following amounts, without duplication:
(i)    The amount of all proceeds of the Production received by Seller, net of
all applicable Production Taxes and royalties actually paid by Seller that are
attributable to the Production from the Properties for periods of time after the
Effective Time, excluding all proceeds from the Production prior to the
Effective Time, which shall be for Seller’s account.
(ii)    The amount of all non-reimbursed Property Costs paid by Buyer that are
attributable to the period prior to the Effective Time.
(iii)    Any amount determined in connection with the resolution of the Title
Defects.
(iv)    Any amount determined in connection with the resolution of the
Environmental Defects.
(v)    Any amount determined in connection with the resolution of the Casualty
Losses pursuant to Section 9(c) below.
(vi)    The Allocated Value of any Withdrawn Properties being retained by
Seller.
(vii)    If applicable, the amount Seller is overproduced as of the Effective
Time multiplied by $3.50 per MMBtu (or, with respect to oil Imbalances, $100.00
per barrel), or, to the extent that the applicable Material Contracts provide
for cash balancing, the actual cash balance amount determined to be owed by
Seller as of the Effective Time.
(viii)    Six Hundred Fifty Thousand Dollars ($650,000.00) for Seller’s
remaining carry obligations under any applicable Carry Agreements (as defined
below).
(ix)    Any other amount agreed upon in writing by Seller and Buyer.
(c)    Collection of Receivables. Seller shall have the right to collect any
receivable, refund or other amounts associated with periods prior to the
Effective Time. If Buyer collects any such receivable, refund or other amounts
associated with periods prior to the Effective Time and such amount has not been
reflected as an adjustment to the Purchase Price pursuant to Section 3(a) or
Section 3(b) above, then Buyer shall promptly remit to Seller any such amounts.
Buyer shall have the right to collect any receivable, refund or other amounts
associated with the Properties for periods after the Effective Time. If Seller
collects any such receivable, refund or other amounts associated with periods
after the Effective Time, and such amount has not been reflected as an
adjustment to the Purchase Price pursuant to Section 3(a) or Section 3(b) above,
then Seller shall promptly remit to Buyer such amounts.

6



--------------------------------------------------------------------------------




(d)    Allocation. The Purchase Price shall be allocated as set forth in
Schedule 3(d) hereto. Seller and Buyer acknowledge and agree that the values
allocated among various portions of the Properties, as set forth on Schedule
3(d) hereto (with respect to each item, individually, the “Allocated Value,” and
collectively, the “Allocated Values”): (i) are intended solely as a
representation of relative values in relation to the overall Purchase Price for
limited purposes of Section 3 (Purchase Price Adjustments), Section 7 (Title and
Environmental Matters), Section 9 (Casualty Loss), and Section 10 (Preferential
Rights and Consents); (ii) shall be binding on Seller and Buyer for such
purposes only; and (iii) are not intended as a measure of value for any other
purpose.
(e)    Production Taxes. On or before the Closing, Seller shall deliver to Buyer
copies of the relevant documents concerning assessment and collection of the
Production Taxes. All Production Taxes, deposits, prepaid utility charges and
prepaid rentals and other prepaid expenses applicable to the Properties for the
calendar year in which the Closing occurs shall be prorated as of the Effective
Time based on the amount of hydrocarbons actually produced, purchased or sold,
as applicable, before, and at or after, the Effective Time. Notwithstanding the
foregoing, real property taxes and ad valorem taxes shall be prorated among
Buyer and Seller on a day-for-day basis for the 2013 calendar year before and
after the Effective Time. In each case, Buyer shall be responsible for the
portion allocated to the period at and after the Effective Time and Seller shall
be responsible for the portion allocated to the period before the Effective
Time. With respect to Production Taxes attributable to the Properties for 2013,
the Parties agree that: (i) such allocation and adjustment to the Purchase Price
for such taxes shall be final and binding upon the Parties; and (ii) Buyer shall
pay the appropriate governmental authority all such taxes applicable to the
Properties for 2013, subject to Seller’s obligation to reimburse Buyer for
Seller’s proportionate share of such Production Taxes as set forth in the
previous sentence. Notwithstanding anything to the contrary set forth in this
Agreement, for all purposes of this Agreement, Production Taxes based on or
measured by production of hydrocarbons or the value thereof shall be deemed
attributable to the period during which such production occurred regardless of
the year when such Production Taxes are assessed or paid. Seller shall provide
written evidence to Buyer that it has paid all Production Taxes for periods
prior to the Effective Time that are payable after the Effective Time including
ad valorem taxes in the state of Texas.
(f)    Audit Adjustments. Seller retains all rights to adjustments resulting
from any operating agreement and other audit claims on transactions occurring
prior to the Effective Time. Any credit received by Buyer pertaining to such an
audit claim on transactions occurring prior to the Effective Time shall be paid
to Seller within thirty (30) days after receipt. In like manner, Seller shall
remain solely liable for, and Buyer does not assume, any obligations due to
Third Parties resulting from any operating agreement and other audit claims on
transactions occurring prior to the Effective Time, and if Buyer is required to
pay any such audit claim, Seller will reimburse Buyer within thirty (30) days
after billing for same unless such audit claim is being contested by Seller.

7



--------------------------------------------------------------------------------




(g)    Tax Refunds. Refunds of Production Taxes paid or payable with respect to
or attributable to the Properties shall be promptly paid as follows (or to the
extent payable but not paid due to offset against other taxes shall be promptly
paid by the Party receiving the benefit of the offset as follows): (i) to Seller
if attributable to taxes with respect to any tax year or portion thereof ending
on or before the Effective Time; and (ii) to Buyer if attributable to taxes with
respect to any tax year or portion thereof beginning from and after the
Effective Time.
Section 4.    Representations and Warranties of Seller. For purposes of this
Agreement, with respect to Seller, “Knowledge” shall mean the information
actually known by the following Persons only, following a reasonable
investigation, or such information of which such Person has received written
notice, but does not include the knowledge or awareness of any other Person:
Geoffrey R. King, Stephen T. Wendel, William H. Wallace and Lee T. Billingsley.
Seller represents and warrants to Buyer as of the Execution Date as follows:
(a)    Organization. Seller is a corporation, duly organized, validly existing
and in good standing under the Law of the State of Nevada, and is authorized to
do business in the State of Texas.
(b)    Authority. Seller has the requisite power and authority and has taken all
requisite action to authorize it to enter into this Agreement and to perform its
obligations under this Agreement. The execution, performance and delivery of
this Agreement and the consummation of the transactions contemplated hereby will
not violate, or be in conflict with, any provision of Seller’s governing
documents or any material provisions of any agreement or instrument to which it
is a party or by which it is bound.
(c)    Enforceability. This Agreement has been duly executed and delivered on
behalf of Seller and constitutes the legal, valid and binding obligation of
Seller enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency and other similar Laws affecting
creditors’ rights and general equitable principles. On the Closing Date, all
documents required hereunder to be executed and delivered by Seller shall be
duly authorized, executed and delivered and shall constitute legal, valid and
binding obligations of Seller enforceable in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency
and other similar Laws affecting creditors’ rights and general equitable
principles.
(d)    No Conflicts. Except as set forth in Schedule 4(d), the execution,
delivery and performance of this Agreement, and any of the other documents
executed in connection with this Agreement to be performed by Seller do not and
will not:
(i)    Conflict with or result in any breach of the provisions of, or constitute
a default under, the organizational documents of Seller;

8



--------------------------------------------------------------------------------




(ii)    (A) violate any restriction in any of the Material Contracts, with or
without the giving of notice, or the passage of time, or both; or (B) result in
the creation or imposition of any lien, encumbrance or security interest upon
the Properties; and
(iii)    Constitute a violation of any applicable Law and Environmental Laws.
(e)    Foreign Person. Seller is not a “foreign person” within the meaning of
Section 1445 of the Code.
(f)    Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, or, to Seller’s Knowledge, threatened against Seller.
(g)    Brokers. Seller has not incurred any liability, contingent or otherwise,
for brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Buyer or any of its Affiliates shall have any responsibility
whatsoever.
(h)    Taxes. Except as set forth in Schedule 4(h), all tax returns relating to
the Properties required to be filed by Seller have been timely filed with the
appropriate governmental entity in all jurisdictions in which such tax returns
are required to be filed, and all taxes due with respect to the Properties have
been paid, except those being contested in good faith, which contests are set
forth in Schedule 4(h). Seller has not received written notice of any pending
claim against it (which remains outstanding) from any applicable governmental
entity for assessment of taxes with respect to the Properties. There are no tax
liabilities of Seller that could reasonably be likely to result in liability to
Buyer as a transferee or successor or otherwise attach to the Properties. The
Properties are subject to the tax partnership agreements set forth in Schedule
4(h), subject to the qualifications set forth therein.
(i)    Rentals and Royalties. All bonuses, rentals and, to Seller’s Knowledge,
royalties (other than royalties held in suspense) due with respect to the
Properties operated by Seller have been timely paid, and to Seller’s Knowledge,
all such amounts have also been timely paid with respect to Properties operated
by Third Parties.
(j)    Consents and Preferential Rights. Except as set forth in Schedule 4(j),
there are no consents required to be obtained for, and no preferential rights to
purchase exercisable in connection with, the assignment of the Properties by
Seller to Buyer hereunder.
(k)    Material Contracts. Except as set forth in Exhibit A, Exhibit D, Exhibit
E, and the Disclosure Schedule, there are no other material agreements or
contracts burdening the Properties to which Seller is a party. Exhibit E sets
forth all Applicable Contracts of the types described below (collectively, the
“Material Contracts”):

9



--------------------------------------------------------------------------------




(i)    any Applicable Contract that can reasonably be expected to result in
aggregate payments by Seller of more than Twenty-Five Thousand Dollars ($25,000)
during the current or any subsequent fiscal year or One Hundred Thousand Dollars
($100,000) in the aggregate over the term of such Applicable Contract (in each
case, based solely on the terms thereof and without regard to any expected
increase in volumes or revenues) that cannot be terminated by Seller on not
greater than ninety (90) days’ notice;
(ii)    any Applicable Contract that can reasonably be expected to result in
aggregate revenues to Seller of more than Twenty-Five Thousand Dollars ($25,000)
during the current or any subsequent fiscal year or One Hundred Thousand Dollars
($100,000) in the aggregate over the term of such Applicable Contract (in each
case, based solely on the terms thereof and without regard to any expected
increase in volumes or revenues);
(iii)    any Applicable Contract that (A) is a hydrocarbon purchase and sale,
gathering, transportation, processing, compression or similar Contract pursuant
to which Seller received annual revenues or makes annual payments in excess of
One Hundred Thousand Dollars ($100,000) and (B) is not terminable by Seller or
its assignee without penalty on sixty (60) days’ or less notice;
(iv)    any Applicable Contract that is an indenture, mortgage, loan, credit or
sale-leaseback, guaranty of any obligation, bonds, letters of credit or similar
financial Contract other than the Bank Liens;
(v)    any Applicable Contract that constitutes a lease under which Seller is
the lessor or the lessee of personal property which lease (A) cannot be
terminated by Seller without penalty upon sixty (60) days’ or less notice and
(B) involves an annual base rental of more than Fifty Thousand Dollars
($50,000);
(vi)    Applicable Contracts with any Affiliate of Seller;
(vii)    any Applicable Contract that is a purchase agreement for the
acquisition of Leases, a farmin or farmout agreement, an exploration agreement,
a participation agreement for drilling of oil and/or gas wells, and similar
agreements providing for the earning of an interest; or otherwise obligates
Seller or its Affiliates to sell, lease, farmout, or otherwise dispose of any
interest in any of the Properties, other than conventional rights of
reassignment arising in connection with Seller’s surrender or release of any of
the Properties other than any Third Party preferential purchase rights;
(viii)    any Applicable Contract that constitutes a partnership (other than a
tax partnership), joint venture, or non-competition agreement or contains an
area of mutual interest provision or a provision having similar effect;

10



--------------------------------------------------------------------------------




(ix)    any Applicable Contract that contains a tax partnership agreement;
(x)    any Applicable Contract that obligates Seller to “carry” (pay for more
than Seller’s proportionate working interest share) any Person in any operations
on a Property (each such Applicable Contract, a “Carry Agreement”);
(xi)    any Applicable Contract that constitutes an Operating Agreement; and
(xii)    any other Applicable Contract that, to Seller’s actual knowledge, is
material to the ownership, use or operation of the Properties.
Except as set forth in Schedule 4(k), Seller has not received any written notice
of any Claims with respect to any continuing or uncured breach, default or
violation by Seller of any of the Leases or the Material Contracts. Seller has
made available true and complete copies of all Materials Contracts to Buyer. To
Seller’s Knowledge, there exist no defaults under the Material Contracts by
Seller or any other party thereto. Schedule 4(k) details Seller’s remaining
carry obligations under each Carry Agreement.
(l)    Production Contracts. Except as set forth in Schedule 4(l), and subject
to the qualifications set forth therein, Seller’s interests in the Properties
are not subject to any contract for the sale of the Production attributable to
periods after the Effective Time, other than contracts that may be terminated by
sixty (60) days’ prior written notice. Except as set forth in Schedule 4(l),
Seller’s interests in the Properties are not subject to or burdened by any
obligation under a sales, take-or-pay, gas balancing, marketing, hedging,
forward sale or similar arrangement, to deliver the Production attributable to
such interest in the Properties without receiving payment at the time of or
subsequent to delivery, or to deliver the Production in the future for which
payment has already been received (e.g., a “forward” sale contract).
(m)    Outstanding Capital Commitments. Except as set forth in Schedule 4(m), as
of the Execution Date, there are no outstanding authorities for expenditure or
other commitments approved or proposed for capital expenditures that are binding
on the Properties, and which Seller reasonably anticipates will require
expenditures by Seller in excess of Twenty-Five Thousand Dollars ($25,000.00)
per item or One Hundred Thousand Dollars ($100,000.00) in the aggregate.
(n)    Claims and Litigation. Except as set forth in Schedule 4(n), Seller has
not received any written notice of, and Seller does not have Knowledge of any
facts which would support, any Claims with respect to any continuing or uncured
breach, default or violation by Seller of any of the Leases, the Surface Rights,
the Material Contracts or applicable Law or Environmental Laws. Except as set
forth in Schedule 4(n), there is no suit, action, hearing or other proceeding
before any court or governmental authority pending, or to Seller’s Knowledge,
threatened, against any of the Properties or, to the extent any such proceeding
could be reasonably expected to have a Material

11



--------------------------------------------------------------------------------




Adverse Effect, against Seller. No condemnation or eminent domain proceedings
are pending, or, to Seller’s Knowledge, threatened, by any governmental
authority affecting any of the Properties.
(o)    Imbalances. Except as set forth in Schedule 4(o), as of the Execution
Date, there are no Imbalances attributable to the Properties.
(p)    Non-Consent Operations. Except as set forth in Schedule 4(p), no
operations are being conducted or have been conducted on the Properties with
respect to which Seller has elected to be a non-consenting party under the
applicable operating agreement or other agreement and with respect to which all
of Seller’s rights have not yet reverted.
(q)    Plugging and Abandonment. Seller has not received any written notices or
demands from any Third Parties to plug and abandon any wells located on the
Leases. Except as set forth in Schedule 4(q), from the Effective Time through
the Execution Date, Seller has not abandoned, and is not in the process of
abandoning, any wells included in the Properties (nor has it removed, nor is it
in the process of removing, any material items of personal property located upon
the Leases, except those replaced by items of substantially equivalent
suitability and value). Except as set forth in Schedule 4(q), there are no wells
included in the Properties that:
(i)    Seller is currently required by Law, Environmental Law or by a Material
Contract to plug and abandon as of the date hereof;
(ii)    formerly produced but are currently shut in or temporarily abandoned; or
(iii)    have been plugged and abandoned but, to Seller’s Knowledge, have not
been plugged in accordance with all applicable requirements of each Governmental
Authority having jurisdiction over such Properties.
(r)    Liens. Except as set forth in Schedule 4(r), Seller has not pledged any
of the Properties as collateral and none of the Properties are otherwise
encumbered by any recorded mortgages, security interests or other liens other
than Permitted Encumbrances.
(s)    The Records. The Records have been maintained in the ordinary course of
Seller’s business, and Seller has not intentionally omitted any material
information from the Records.
(t)    Payouts. To Seller’s Knowledge, except as set forth on Schedule 4(t),
none of the Properties are subject to a payout calculation, non-consent penalty
or other similar arrangement, burden or benefit.
(u)    Leases. Seller has delivered to Buyer true and complete copies of each
Lease and all amendments thereto in existence on the Execution Date in compact
disc or other electronic

12



--------------------------------------------------------------------------------




format. Seller has delivered to Buyer true and complete copies of all title
opinions in its possession supporting its ownership interests in all of the
Leases and all of the Wells.
(v)    WyCross Gas Gathering System. To Seller’s Knowledge, the WyCross Gas
Gathering System has been built and maintained in all material respects
consistent with industry standards.
(w)    Absence of Certain Events. Except as contemplated by this Agreement,
since the Effective Time, (a) Seller has not transferred any interest in the
Leases, the Surface Rights, the Production, the WyCross Gathering System, the
Wells or the Equipment, except for (i) the transfer of the Properties as
contemplated by this Agreement, (ii) the sale of hydrocarbons produced from the
Properties in the ordinary course of business, and (iii) sales or other
transfers or obsolete, worn out or unnecessary Equipment in the ordinary course
of business; and (b) there has not been any damage, destruction or loss, whether
covered by insurance or not, with respect to the Properties that has had or is
reasonably likely to have a Material Adverse Effect.
(x)    Information. The information pertaining to revenue and expenses
attributable to the Properties that Seller has furnished to Buyer, to Seller’s
Knowledge, does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements contained therein not
misleading.
Section 5.    Representations and Warranties of Buyer. For purposes of this
Agreement, with respect to Buyer, “Knowledge” shall mean the information
actually known by the following Persons only, following a reasonable
investigation, or such information of which such Person has received written
notice, but does not include the knowledge or awareness of any other Person, or
imputed knowledge: J. Allen Aday and J. Jeff Voncannon. Buyer represents and
warrants to Seller as of the Execution Date as follows:
(a)    Organization. Buyer is a limited liability company duly organized,
validly existing and in good standing under the Law of the State of Delaware.
(b)    Authority. Buyer has the requisite power and authority and has taken all
requisite company action to authorize it to carry on its business as currently
conducted, to enter into this Agreement and to perform its obligations under
this Agreement. The execution, performance and delivery of this Agreement and
the consummation of the transactions contemplated hereby will not violate, or be
in conflict with, any provision of Buyer’s governing documents or any material
provisions of any agreement or instrument to which it is a party or by which it
is bound.
(c)    Enforceability. This Agreement has been duly executed and delivered on
behalf of Buyer, and constitutes the legal, valid and binding obligation of
Buyer enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency and other

13



--------------------------------------------------------------------------------




similar Laws affecting creditors’ rights and general equitable principles. At
the Closing, all documents required hereunder to be executed and delivered by
Buyer shall be duly authorized, executed and delivered and shall constitute
legal, valid and binding obligations of Buyer enforceable in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency and other similar Laws affecting creditors’ rights and
general equitable principles.
(d)    No Conflicts. The execution, delivery and performance of this Agreement
and any of the other documents executed in connection with this Agreement to be
performed by Buyer do not and will not:
(i)    Conflict with or result in any breach of the provisions of, or constitute
a default under, the organizational documents of Buyer; and
(ii)    Violate any restriction to which Buyer is subject, with or without the
giving of notice, or the passage of time, or both.
(e)    Securities Law Disclosure. Buyer intends to acquire the Properties for
its own benefit and account, and that Buyer is not acquiring the Properties with
the intent of resale or distribution such as would be subject to regulation by
the Securities Law, and that, in the future, if Buyer should sell, transfer or
otherwise dispose of the Properties or fractional undivided interests therein,
Buyer will do so in compliance with all applicable Securities Law.
(f)    Financial Ability. Buyer has sufficient cash, available lines of credit
or other sources of available funds to enable Buyer to pay the Purchase Price to
Seller at the Closing. Buyer has such knowledge and experience in financial and
business matters and in oil and gas investments of the type contemplated by this
Agreement that Buyer is capable of evaluating the merits and risks of this
Agreement and its investment in the Properties, and Buyer is not in need of the
protection afforded investors by the Securities Law. Buyer recognizes that this
investment is speculative and involves substantial risk, and that neither
Seller, nor any of Seller’s representatives, have made any guaranty upon which
Buyer has relied concerning the possibility or probability of profit or loss as
a result of Buyer’s acquisition of the Properties.
(g)    Investment Experience. By reason of Buyer’s experience and knowledge in
the evaluation, acquisition and operation of similar properties, Buyer has
evaluated the merits and risks of the proposed investment in the Properties, and
has formed opinions based solely upon Buyer’s experience and knowledge and not
upon any representations or warranties by Seller, or Seller’s representatives,
other than as expressly set forth in this Agreement and the special warranty set
forth in the Assignment. Buyer has conducted or will conduct its own evaluation
of the Properties and, except for the express representations and warranties set
forth in this Agreement and the Assignment

14



--------------------------------------------------------------------------------




and in addition to the disclaimers set forth in Section 17 of this Agreement,
Buyer is acquiring the Properties “AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT
RECOURSE.”
(h)    Physical and Environmental Defects. Buyer has been or will be provided
the opportunity to conduct an independent inspection of the Properties, the
public records and Seller’s files, including for the purpose of detecting the
presence of any environmentally hazardous substances or contamination, including
petroleum, and the presence and concentration of NORM, and as of the Closing,
Buyer shall have satisfied itself as to the Condition of the Properties. Buyer
acknowledges that, except as set forth in this Agreement and subject to the
disclaimers set forth in Section 17 of this Agreement, no representations have
been made by Seller regarding physical or environmental condition of the
Properties, past or present.
(i)    Brokers. Buyer has not incurred any liability, contingent or otherwise,
for brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Seller or any of its Affiliates shall have any
responsibility whatsoever.
Section 6.    Pre-Closing Covenants.
(a)    Seller’s Pre-Closing Covenants. Seller agrees that, from and after the
Execution Date until the earlier of the Closing or the termination of this
Agreement, except as expressly provided herein, or as required by the Leases,
the Material Contracts, the Surface Rights, the Law or Environmental Law, as set
forth in the Disclosure Schedule, or as otherwise agreed in writing by Buyer,
Seller shall:
(i)    not: (A) act in any manner with respect to the Properties other than in
the ordinary course of business, consistent with prior practice and in
compliance with Law and Environmental Law; (B) except in the ordinary course of
business consistent with past practice pursuant to a valid authorization for
expenditure, expend or incur liabilities of more than Twenty Thousand Dollars
($20,000) per operation net to Seller’s interests in the Properties, unless in
case of an emergency or required to perpetuate a Lease (provided, however, that,
notwithstanding anything to the contrary herein, Buyer shall be deemed to have
consented to all of the outstanding capital commitments set forth in Schedule
4(m); (C) dispose of, abandon, encumber or relinquish any of the Properties
(other than the sale of the Production in the ordinary course of business, or
relinquishments resulting from the expiration of any of the Leases which Seller
does not have a right or option to renew); (D) waive, compromise or settle any
Claim affecting any Property; (E) enter into, terminate, cancel or amend or
modify or waive any material right or consent to any material action under any
Material Contracts, Leases or Surface Rights, or enter into any new agreement
that, if in existence as of the Effective Time, would be a Material Contract;
(F) permit the lapse of any insurance now in force with respect to the
Properties; (G) elect to be a non-consenting party under the Applicable
Operating Agreement or other agreement with respect to any of the

15



--------------------------------------------------------------------------------




Properties; (H) make any change to a division order, revenue deck or expense
deck relating to any of the Properties that causes the Net Revenue Interest or
Working Interest in any such Properties to differ from as set forth on Schedule
3(d); or (I) authorize or agree to take any of the actions prohibited by any of
the foregoing clauses;
(ii)    pay or cause to be paid its proportionate share of all costs and
expenses incurred in connection with the operation of the Properties;
(iii)    keep Buyer reasonably informed regarding current and proposed
activities and operations relating to the Properties, with no less than daily
reports to Buyer;
(iv)    maintain in force during the period from the Execution Date until
Closing, all of Seller’s excess liability, workers compensation, auto liability,
property and casualty, and well control insurance policies in the amounts and
with the coverages currently maintained by Seller that apply to the Properties;
(v)    deliver notice to Buyer copies of all well proposals and authorizations
of expenditures for all proposed activities and operations relating to the
Properties sent or received by Seller relating to the Properties promptly after
receipt or reasonably in advance of Seller’s sending thereof, in any case in
sufficient time for Buyer to review;
(vi)    promptly deliver to Buyer copies of all written notices received by
Seller of any Claims with respect to any breach, default or violation of any of
the Leases, the Material Contracts, the Surface Rights or any Law or
Environmental Law with respect to any Property or this Agreement;
(vii)    promptly provide Buyer notice of any change that Seller becomes aware
of that would cause any of the representations or warranties herein to become
untrue, such that (A) Buyer could claim the condition precedent in Section 11(b)
would not be satisfied or (B) the change would otherwise have a material impact
on the operation or value of the Properties;
(viii)    provide information reasonably requested by Buyer in connection with
its financing of the transactions contemplated hereunder;
(ix)    use Seller’s reasonable efforts in good faith to cooperate with Buyer
and, as directed by Buyer, Sanchez, in the notification of all applicable
governmental regulatory authorities of the transactions contemplated hereby, and
in obtaining the transfer of or issuance by each such authority of such permits,
licenses and authorizations as may be necessary for Buyer to own and for Sanchez
or its designee to operate the Properties following the Closing; and

16



--------------------------------------------------------------------------------




(x)    Except as required by Law, from the Execution Date until the termination
of this Agreement in accordance with the terms hereof or consummation of the
transactions contemplated hereby, Seller will not, and will not authorize or
permit any Affiliate of the Seller, or any other Person, on its or their behalf
to, directly or indirectly, (i) solicit, initiate or encourage the submission of
any proposal or offer to acquire all or any significant part of the Properties
(an “Acquisition Proposal”), or (ii) participate in any discussions or
negotiations regarding, or furnish to any Person or group, any information with
respect to, or take any other action to facilitate any inquiries or the making
of any proposal that constitutes or may reasonably be expected to lead to any
Acquisition Proposal.
(b)    Buyer’s Covenants.
(iv)    Prior to the Closing, to the extent not already public, Buyer shall
exercise all due diligence in safeguarding and maintaining secure and
confidential the Records, and all engineering, geological and geophysical data,
seismic data, reports and maps the results and findings of Buyer with regard to
its due diligence associated with the Properties (including with regard to due
diligence associated with title and environmental matters) and other data
relating to the Properties. This undertaking of confidentiality shall not
diminish or take precedence over any separate confidentiality agreement between
the Parties. If this Agreement terminates, such separate confidentiality
agreement shall remain in full force and effect for the term stated therein.
(v)    Buyer agrees to use Buyer’s reasonable efforts in good faith to cooperate
with Seller in the notification of all applicable governmental regulatory
authorities of the transactions contemplated hereby, and in obtaining the
transfer of or issuance by each such authority of such permits, licenses and
authorizations as may be necessary for Buyer to own and Sanchez to operate the
Properties following the Closing.
(vi)    Buyer shall comply in all respects with all Securities Laws.
Section 7.    Title and Environmental Matters.
(a)    Access. Buyer and Buyer’s authorized agents and representatives shall
have the right to conduct a due diligence investigation, at Buyer’s sole risk,
cost and expense, of the Properties (including the Records). Seller shall
provide (or use commercially reasonable efforts to cause the operator of the
Properties to provide) access to the Properties (including the Records) for
Buyer to conduct a due diligence investigation and an environmental assessment
of the Properties during regular business hours, which shall include weekends.
Buyer agrees that Buyer and Buyer’s representatives, and their agents shall not
disclose to Third Parties any information obtained in its environmental
assessment unless agreed to in writing by Seller, or such disclosure is
expressly required by applicable Law or Environmental Law or is compelled
pursuant to legal process of any court or governmental authority; provided that,
Buyer may disclose its environmental assessment

17



--------------------------------------------------------------------------------




to its lenders so long as such lenders agree to maintain the confidentiality
thereof. If reasonably possible and to the extent allowed by Law, Buyer shall
notify Seller in advance of any such disclosure prior to the Closing Date, and
shall furnish Seller copies of all materials to be disclosed prior to any
disclosure thereof to Third Parties. As soon as reasonably possible after
Buyer’s receipt thereof, Buyer shall deliver to Seller copies of all reports and
test results from Buyer’s environmental assessment. Buyer’s failure to deliver
copies of such reports or test results shall in no way constitute a waiver of
any Environmental Defect asserted on or before Buyer’s Notice Date pursuant to
Section 7(c).
(b)    Indemnity and Disclaimer. Buyer shall indemnify, defend, release and hold
harmless Seller Indemnitees from and against any and all Claims and damages
arising from or in connection with Buyer’s, and Buyer’s agents and
representatives, due diligence investigation and environmental assessment of the
Properties, including Claims for property damage, personal injury and death,
EVEN THOUGH CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER ACTIVE,
PASSIVE, SOLE, JOINT OR CONCURRENT) OR OTHER LEGAL FAULT OF THE SELLER
INDEMNITEES, but excluding the gross negligence or willful misconduct of any of
Seller Indemnitees. Notwithstanding anything to the contrary set forth herein,
Seller shall not be required to supply any document or information or take any
other action that would or may reasonably be expected to constitute a waiver of
the attorney-client or other legal privilege or protection, violate any Law or
Environmental Law, or result in breach of or a default under any obligation owed
to a Third Party; provided that, Seller shall: (i) enter into a customary joint
defense agreement or similar agreement if requested by Buyer to maintain any
such privilege or protection in order to disclose any such documents or
information to Buyer while preserving any such privilege or protection, and (ii)
take any other action reasonably requested by Buyer to permit any such otherwise
impermissible disclosure to Buyer. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT
AND IN ADDITION TO THE DISCLAIMERS SET FORTH IN SECTION 17, THE PARTIES HEREBY
DISCLAIM, WAIVE AND RELEASE ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS,
IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE, WITH RESPECT TO THE ACCURACY OR
COMPLETENESS OF ANY INFORMATION PROVIDED BY SELLER TO BUYER. BUYER AGREES THAT
ANY CONCLUSIONS DRAWN FROM INFORMATION PROVIDED BY SELLER TO BUYER SHALL BE THE
RESULT OF BUYER’S OWN INDEPENDENT REVIEW AND JUDGMENT, AND AT BUYER’S SOLE RISK.
(c)    Defect Notice. Buyer shall deliver to Seller written notice of all Title
Defects and Environmental Defects, including Buyer’s Knowledge that Seller owns
a Working Interest or Net Revenue Interest greater than such interest as shown
in Schedule 3(d) (the “Defect Notice”) not later than 5:00 p.m., Central Time on
December 16, 2013 (the “Buyer’s Notice Date”). The Defect Notice shall set forth
in reasonable detail: (i) the Properties affected by Title Defects and/or
Environmental Defects; (ii) the nature and basis of such Title Defects and/or
Environmental Defects,

18



--------------------------------------------------------------------------------




including reasonable supporting documentation; (iii) the curative action it
believes is necessary to cure such Title Defect or the remediation required to
comply with applicable Environmental Law; and (iv) Buyer’s good faith
determination of the Title Defect Value or Remediation Value. Except for any
Title Defects that constitute a breach of Seller’s special warranty of title
contained in the Assignment, any Title Defect that is not identified in the
Defect Notice by the Buyer’s Notice Date shall thereafter be deemed a Permitted
Encumbrance. Buyer shall, and does hereby accept and assume such Title Defects
and Permitted Encumbrances, and Buyer hereby irrevocably disclaims, waives and
releases any and all Claims against Seller arising in connection with or related
to such Title Defects and the Permitted Encumbrances. Except for indemnification
pursuant to Section 16(a), Buyer hereby irrevocably disclaims, waives and
releases any and all Claims against Seller arising in connection with or related
to Environmental Defects not set forth in the Defect Notice, regardless of when
discovered or when created, and such Environmental Defects shall be, and are
hereby, accepted and assumed by Buyer.
(d)    Defect Remedies. On or before 5:00 pm, Central Time on December 18, 2013
(“Seller’s Response Date”), Seller shall deliver to Buyer written notice of
Seller’s response to Buyer’s Defect Notice. The Parties shall enter into good
faith negotiations and shall attempt to agree on the existence of the Title
Defects and Environmental Defects and the appropriate resolution thereof. If the
Parties cannot reach a mutually acceptable agreement on or before the Closing,
with respect to Title Defects and Environmental Defects, the following remedies
shall apply:
(i)    Seller shall have the right, but not the obligation, to cure any Title
Defects asserted in the Defect Notice, and to remediate any Environmental
Defects asserted in the Defect Notice, at Seller’s sole cost and expense, to
Buyer’s reasonable satisfaction, within ninety (90) days after the Closing.
(ii)    If a Title Defect is undisputed and liquidated in amount, then the Title
Defect Value shall equal the amount necessary to be paid to remove the Title
Defect from the affected Properties.
(iii)    If a Title Defect represents a discrepancy between the actual Net
Revenue Interest for any Properties and the Net Revenue Interest set forth in
Schedule 3(d) for such Properties, and there is a Working Interest change
proportionate to the change in the Net Revenue Interest resulting from the Title
Defect, then the Title Defect Value for each Property shall be the product of
(A) the Allocated Value for such Property set forth on Schedule 3(d) multiplied
by (B) one (1) minus a fraction, the numerator of which shall equal the actual
Net Revenue Interest in such Property, and the denominator of which shall equal
the Net Revenue Interest for such Property set forth in Schedule 3(d).

19



--------------------------------------------------------------------------------




(iv)    If the Title Defect is of a type not described in Section 7(d)(ii) or
Section 7(d)(iii), the Title Defect Value will be determined by taking into
account the Allocated Value for such Properties set forth on Schedule 3(d), the
portion of the Properties affected by the Title Defect, the legal effect of the
Title Defect, the potential economic effect of the Title Defect over the life of
the affected Properties and such other factors as are necessary to make a proper
evaluation of the Title Defect Value.
(v)    Buyer shall have the right to withdraw from the purchase and sale under
this Agreement the Properties (collectively, the “Buyer Withdrawn Properties”)
affected by Title Defects, Environmental Defects, Casualty Events and the
exercise of any preferential purchase rights hereunder (collectively the
“Defects”). Seller shall have the right to withdraw from the purchase and sale
under this Agreement the Properties affected by the Defects hereunder
(collectively, the “Seller Withdrawn Properties” and together with the Buyer
Withdrawn Properties, the “Withdrawn Properties”). For the purposes of the
foregoing sentences, the Properties affected by Defects shall include the entire
unit or Lease that includes a Well or a Future Well affected by any Defect. At
the Closing, Seller shall except and reserve the Withdrawn Properties from the
Assignment, and the Purchase Price for the remaining Properties shall be reduced
by the Allocated Value of the Withdrawn Properties. Notwithstanding the
foregoing, until the date that is ninety (90) days from the Closing Date, the
Parties shall continue to negotiate in good faith on the cost or impact of such
Defect. If such defect or event cannot be cured within ninety (90) days after
the Closing in accordance with Section 7(e), and the Parties cannot agree on the
value or impact of such defect or event, then the subject Property shall remain
a Withdrawn Property and shall be retained by Seller, and at such point each
Party shall be deemed to have waived, disclaimed and released any and all Claims
against the other Party arising in connection with or related to such Withdrawn
Properties.
(vi)    The Parties hereby acknowledge and agree that: (A) the Properties are
subject to certain deeds of trust, mortgages, security agreements and financing
statements (the “Bank Liens”) granted by Seller in favor of Société Générale
pursuant to that certain Amended and Restated Credit Agreement dated as of June
30, 2011, by and among Seller, the lenders named therein and Société Générale as
Administrative Agent; (B) at the Closing, the Purchase Price shall be paid to
such Third Party lenders and such lenders shall release the Bank Liens; and (C)
at the Closing, the Properties shall be conveyed to Buyer free and clear of all
liens (other than Permitted Encumbrances), deeds of trust, mortgages, security
agreements and financing statements granted by, through or under Seller,
including the Bank Liens.
(vii)    In addition to the waiver of any Title Defects or Environmental Defects
as set forth Section 7(c) and as otherwise provided for in this Agreement, Buyer
may irrevocably waive in writing any Title Defect or Environmental Defect, in
which case the Purchase Price shall not be reduced and Seller shall have no
further liability for the waived Title Defects or Environmental

20



--------------------------------------------------------------------------------




Defects, and the Properties associated with such Title Defects or Environmental
Defects shall remain properties to be transferred to Buyer at Closing.
(e)    Post-Closing Remedies. Subject to Section 7(d)(v), Seller shall have the
right, but not the obligation, to cure any Title Defects or remediate any
Environmental Defects affecting any of the Withdrawn Properties, at Seller’s
sole cost and expense, on or before ninety (90) days after the Closing. Seller
shall have the right, but not the obligation, to cause Buyer to purchase from
Seller such cured and/or remediated Withdrawn Properties in accordance with the
terms of this Agreement, by written notice delivered to Buyer on or before
ninety (90) days after the Closing. In addition, subject to Section 7(d)(v),
Buyer shall have the right, but not the obligation, to cause Seller to sell to
Buyer such cured and/or remediated Withdrawn Properties in accordance with the
terms of this Agreement by written notice delivered to Seller on or before
ninety (90) days after the Closing. Upon receipt by Buyer of an executed and
acknowledged recordable assignment (substantially in the form of Exhibit F
hereto) covering such cured Withdrawn Properties, Buyer shall pay to Seller an
amount equal to the Allocated Value of such cured Withdrawn Properties, less any
agreed reduction.
(f)    Exclusive Remedy. Notwithstanding anything to the contrary herein, except
for any Title Defects that constitute a breach of Seller’s special warranty of
title contained in the Assignment, this Section 7 and the termination right
contained in Section 18 shall be Buyer’s sole and exclusive remedies against
Seller for Title Defects and Environmental Defects, and Buyer irrevocably
waives, releases and disclaims all Claims and remedies against Seller arising in
connection with or related to Title Defects and Environmental Defects.
Section 8.    Environmental Acknowledgments. Buyer hereby acknowledges and
agrees as follows: (i) Buyer has entered into this Agreement on the basis of
Buyer’s own investigation of the Condition of the Properties, including surface
and subsurface conditions; (ii) Buyer acknowledges that the Land has been used
to explore for, develop and produce oil and gas, and for the disposal of
produced water, and that spills of crude oil, produced water, wastes, hazardous
substances, and other materials may have occurred thereon; and physical changes
to the Properties may have occurred as a result of such use; (iii) (a) low
levels of NORM may be present at some locations, (b) NORM is a natural
phenomenon associated with many oil fields in the U.S. and throughout the world,
and (c) Buyer will make its own determination on this matter; and (iv) except as
specifically provided elsewhere in this Agreement, upon Closing, Buyer shall,
and does hereby, assume the risk that the Properties may contain wastes or
contaminants and that adverse physical conditions, including the presence of
wastes or contaminants, may not have been revealed by Buyer’s investigation.
Section 9.    Casualty Loss.

21



--------------------------------------------------------------------------------




(a)    Risk of Loss. From and after the Closing Date, Buyer shall assume all
risk of loss for the Properties with respect to: (i) changes in commodities
prices, credit markets, and other market factors or conditions; (ii) changes in
the Land; (iii) changes in production characteristics, including production
declines, depletion, watering out, collapsed casing, sand infiltration or other
adverse changes; and (iv) normal wear and tear.
(b)    Casualty Loss. Prior to the Closing, if a portion of the Properties is
destroyed by fire or other casualty (excluding normal wear and tear, and changes
in production characteristics), or if a portion of the Properties is taken or
threatened to be taken in condemnation or under the right of eminent domain
(collectively, a “Casualty Event”), Seller shall promptly deliver to Buyer
written notice of such Casualty Event with reasonable detail of the nature of
such Casualty Event, and Seller’s good faith proposal for the appropriate
corrective action with respect thereto, including any environmental remediation
required pursuant to applicable Environmental Law. For purposes of this Section,
the “Casualty Loss” shall be equal to the lesser of either the cost of such
appropriate corrective action or the Allocated Value of the Properties affected
by such Casualty Event; provided, however, that, notwithstanding anything to the
contrary herein, any individual Casualty Loss which is less than Fifteen
Thousand Dollars ($15,000.00) individually or Sixty-Five Thousand Dollars
($65,000.00) in the aggregate (the “Casualty Threshold”) shall not be deemed a
Casualty Event hereunder. Buyer hereby disclaims, waives and releases any and
all Claims against Seller arising in connection with or related to any
individual Casualty Loss which is less than the Casualty Threshold, and such
Casualty Loss shall be accepted and assumed by Buyer.
(c)    Casualty Remedies. Seller shall have the right, but not the obligation,
to elect to remedy any Casualty Loss prior to the Closing. If Seller remedies
such Casualty Loss prior to the Closing to the reasonable satisfaction of Buyer,
there shall be no adjustment to the Purchase Price. Seller shall not voluntarily
compromise, settle or adjust any amounts payable by reason of any Casualty Event
without the prior written consent of Buyer, which consent shall not be
unreasonably withheld. If the Closing occurs with respect to any of the
Properties affected by a Casualty Event, Seller shall assign to Buyer the
proceeds of any insurance coverage or condemnation award attributable to such
affected Properties in excess of Seller’s cost to remedy the Casualty Event.
Notwithstanding anything to the contrary herein, Buyer shall have the right, but
not the obligation, to elect to withdraw from the purchase and sale hereunder
any of the Properties affected by such Casualty Event by written notice
delivered to Seller on or before the Closing. Upon receipt of such notice, at
the Closing, Seller shall except and reserve such affected Properties from the
Assignment and such Properties shall be deemed to be Withdrawn Properties
thereafter, and the Purchase Price for the remaining Properties shall be reduced
by the Allocated Value of such Withdrawn Properties and Seller shall be entitled
to and shall retain all insurance proceeds allocable to such Withdrawn
Properties. Each Party hereby waives, disclaims and releases any and all Claims
against the other Party arising in connection with or related to such Withdrawn
Properties.

22



--------------------------------------------------------------------------------




Section 10.    Preferential Rights and Consents. Seller shall give all required
notices with respect to all Third Party preferential purchase rights and
consents to assignment within five (5) Business Days of the Execution Date. The
Parties shall use their commercially reasonable efforts in good faith to obtain
waivers of preferential rights and consents to assignment; provided that, Buyer
shall not be obligated to make any payments in connection therewith. If (i) the
time period for the exercise of any preferential purchase right or consent to
assignment expires prior to Closing, (ii) a preferential purchase right is
waived by the holder thereof, or (iii) a consent to assignment is obtained from
the applicable Third Party, then Seller shall convey the Properties affected
thereby to Buyer at the Closing. In the event that any such preferential
purchase right is timely exercised prior to the Closing (or, subject to the
following sentence, after Closing), the applicable Properties shall cease to be
a part of this transaction, and the Purchase Price shall be reduced by the
Allocated Value of the applicable Properties. If the time period for any such
preferential purchase right has not expired at or prior to the Closing, then the
Properties affected thereby shall constitute Withdrawn Properties until such
time as the time period for the exercise of such preferential purchase right
expires or such preferential purchase right is waived, upon which Seller shall
promptly assign such Properties to Buyer, and Buyer shall pay Seller the
Allocated Value of the applicable Properties. For all Properties affected by
consents to assignment that would impair any of the rights to be transferred to
Buyer if not obtained, such Properties shall constitute Withdrawn Properties if
such consents to assignment are not obtained prior to Closing (unless waived by
Buyer), and the Purchase Price shall be reduced by the Allocated Value of the
applicable Properties. If such consents to assignment are obtained after
Closing, then Seller shall promptly assign such Properties to Buyer, and Buyer
shall pay Seller the Allocated Value of the applicable Properties. Seller shall
continue to use its reasonable efforts to obtain such consents to assignment
following Closing for a period of one (1) year. Seller shall, if requested by
Buyer, enter into a back-to-back contractual arrangement whereby Buyer receives
all of the economic benefits of and is responsible for all of the liabilities
and burdens under any Leases and Applicable Contracts and indemnifies, defends,
releases and holds harmless Seller Indemnitees from and against any and all
Claims and Damages arising from or in connection with any such Leases and
Applicable Contracts for which consent to assignment is not obtained prior to
Closing; provided that, Seller shall not obligated to perform any such
back-to-back obligations for more than one (1) year after the Closing Date. If
any such consents to assignment are obtained during the one (1) year period
following Closing, then Seller shall promptly assign such Properties to Buyer,
and Buyer shall pay Seller the Allocated Value of the applicable Properties.
Section 11.    Conditions Precedent to the Closing. The obligations of the
Parties to close the transactions contemplated hereby are subject to the
fulfillment before or at Closing, of each of the following conditions:
(a)    Buyer’s Representations and Covenants. Except as waived in writing by
Seller, the representations and warranties by Buyer set forth in this Agreement
shall be true and correct in all material respects at and as of the Closing as
though made at and as of the Closing; and Buyer

23



--------------------------------------------------------------------------------




shall have performed and complied with, in all material respects, all covenants
and agreements required to be performed and satisfied by Buyer at or prior to
the Closing.
(b)    Seller’s Representations and Covenants. Except as waived in writing by
Buyer, the representations and warranties by Seller set forth in this Agreement
shall be true and correct in all material respects at and as of the Closing as
though made at and as of the Closing; and Seller shall have performed and
complied with, in all material respects, all covenants and agreements required
to be performed and satisfied by Seller at or prior to the Closing.
(c)    Litigation. There shall be no pending suits, actions or other proceedings
seeking to enjoin or restrain the consummation of the transactions contemplated
by this Agreement, or seeking substantial damages in connection therewith by any
Third Party.
(d)    Defects. The aggregate amount of (i) the Title Defect Values for all of
the Title Defects asserted in the Defect Notice (including all of the Properties
withdrawn from the purchase and sale under this Agreement pursuant to Section 7
above), (ii) the Remediation Values for all Environmental Defects asserted by
Buyer in the Defect Notice (including all of the Properties withdrawn from the
purchase and sale under this Agreement pursuant to Section 7 above), (iii) the
Casualty Losses pursuant to Section 9(b) above and (iv) the Allocated Values of
all Withdrawn Properties pursuant to Section 10, shall collectively not exceed
twenty percent (20%) of the unadjusted Purchase Price.
Section 12.    Closing. The purchase and sale of the Properties pursuant to this
Agreement shall be consummated at a closing (the “Closing”), to be held at the
offices of counsel to Seller or such other place as mutually agreed, on or
before December 20, 2013, unless such date is extended in accordance with the
provisions hereof (the “Closing Date”) but in no event shall Closing occur after
the Outside Termination Date.
(a)    Preliminary Settlement Statement. Seller shall prepare and deliver to
Buyer on or before two (2) Business Days prior to the Closing Date a statement
(the “Preliminary Settlement Statement”) setting forth the proposed adjustments
to the Purchase Price (the “Preliminary Amount”) provided in Section 3 above.
The Preliminary Amount will be based upon actual amounts, if known on the date
thereof, or estimates based upon the best information then available. Seller
shall prepare the Preliminary Settlement Statement in accordance with this
Agreement and with GAAP. Buyer shall have the right to review the Preliminary
Settlement Statement and provide written comments and objections thereto within
one (1) Business Day of its receipt thereof and Seller shall reasonably consider
any revisions to the Preliminary Amount proposed by Buyer with the understanding
that if the Parties are unable to agree on the Preliminary Settlement Statement
or the Preliminary Amount prior to Close, then Seller’s draft of the Preliminary
Settlement Statement and Seller’s proposed Preliminary Amount shall be utilized
at the Closing.

24



--------------------------------------------------------------------------------




(b)    Closing Deliverables. At the Closing, the following events shall occur,
each event under the control of one Party being a condition precedent to the
events under the control of the other Party, and each event being deemed to have
occurred simultaneously with the other events:
(i)    The Parties shall execute, acknowledge and deliver the assignment,
conveyance and bill of sale (the “Assignment”) of the Properties, excepting and
reserving unto Seller the Excluded Properties, attached as Exhibit F hereto.
(ii)    Buyer shall deliver to Seller the Preliminary Amount, less the Deposit
(and any accrued interest), in immediately available funds by wire transfer to
an account or accounts designated by Seller.
(iii)    Seller shall cause Société Générale and any other persons who have Bank
Liens or other liens (other than Permitted Encumbrances) on the Properties to
execute releases of such liens, and Seller shall deliver to Buyer releases of
all such liens burdening the Properties in form and substance reasonably
satisfactory to Buyer including, without limitation, recordable mortgage
releases and UCC termination statements.
(iv)    On or before the Closing, Seller will disclose to Buyer the identity of
all purchasers of production from the Properties. Seller and Buyer shall
execute, acknowledge and deliver division orders, change of operator forms,
transfer orders or letters in lieu thereof prepared by Buyer, subject to
Seller’s reasonable approval, directing all purchasers of the Production from
the Properties to make payment of proceeds attributable to such Production
occurring on or after the Effective Time to Buyer or its designee.
(v)    Seller shall execute and deliver to Buyer a Non-Foreign Affidavit in the
form attached hereto as Exhibit G.
(vi)    Seller shall complete, execute and deliver a Form W-9.
(c)    Certificate from Seller. Seller shall deliver to Buyer a certificate
stating that the representations and warranties of Seller contained in Section 4
are true and correct, in all material respects, as of the Closing Date and that
Seller has performed, in all material aspects, all covenants and agreements to
be performed by Seller hereunder at or prior to Closing.
(d)    Certificate from Buyer. Buyer shall deliver to Seller a certificate
stating that the representations of Buyer contained in Section 5 are true and
correct, in all material respects, as of the Closing Date, and that Buyer has
performed, in all material aspects, all covenants and agreements to be performed
by Buyer hereunder at or prior to Closing.

25



--------------------------------------------------------------------------------




(e)    Cancellation of Applicable Contracts. Seller shall cancel any Applicable
Contracts with Seller Affiliates if requested by Buyer.
Section 13.    Post-Closing Adjustments. On or before the one hundred and
twentieth (120th) day after Closing, Seller shall prepare and deliver to Buyer a
statement (the “Final Settlement Statement”) setting forth each adjustment to
the Adjusted Purchase Price in accordance with Section 3 above. Seller shall
prepare the Final Settlement Statement in accordance with this Agreement and
with GAAP. Buyer shall be given copies of all supporting documentation utilized
in connection with the preparation of the Final Settlement Statement when Seller
delivers the Final Settlement Statement to Buyer. On or before the forty-fifth
(45th) day after receipt of the Final Settlement Statement, Buyer shall have the
right, but not the obligation, to deliver to Seller written notice of any
objections by Buyer to the Final Settlement Statement. Buyer’s notice shall
include supporting documentation. If Buyer fails to deliver written notice of
such objections within said time period, the Final Settlement Statement shall be
deemed conclusively to be final and binding upon the Parties. If Buyer delivers
written objections within said time period, the Final Settlement Statement shall
be deemed conclusively to be final and binding with respect to all adjustments
other than those described in Buyer’s written objections. Buyer and Seller shall
use their reasonable efforts in good faith to confer and resolve any objections
within fifteen (15) days after Seller’s receipt of Buyer’s notice of objections.
If Buyer and Seller resolve all objections, the adjusted Final Settlement
Statement and the Adjusted Purchase Price shall be deemed conclusively to be
final and binding upon the Parties. Any adjustments not resolved within said
15-day time period shall, be resolved pursuant to this Section 12(c)3. In such
case, each Party will within ten (10) Business Days from the expiration of the
15-day time period deliver to each other and UHY unless UHY is unable or
unwilling to accept such appointment, in which case, to Hein (or if Hein is
unable or unwilling to accept such appointment, then an accounting firm of
similar expertise, size and reputation chosen by Seller, which accounting firm
has not been engaged by Seller or any of its Affiliates within the past ten (10)
years), a notice setting forth in reasonable detail the amount and calculation
of the adjustments to the proposed Final Settlement Statement and their proposed
Adjusted Purchase Price. Within ten (10) Business Days after receiving such
notices, such accounting firm shall choose the Adjusted Purchase Price from one
of the notices and will in no way be empowered to choose a different value. With
respect to any adjustments in the Final Settlement Statement, the “Settlement
Date” shall be the date upon which such adjustments are deemed final and binding
hereunder. If the Adjusted Purchase Price is more than the Preliminary Amount,
Buyer shall pay Seller the amount of such difference. If the Adjusted Purchase
Price is less than the Preliminary Amount, Seller shall pay to Buyer the amount
of such difference. Any such payment by Buyer or Seller hereunder shall be paid
by wire transfer in immediately available funds on or before five (5) Business
Days after the Settlement Date.
Section 14.    Post-Closing Covenants.

26



--------------------------------------------------------------------------------




(a)    Recording and Sales Tax. Buyer, at Buyer’s sole cost and expense, shall
promptly record counterparts of the Assignment in the appropriate offices of the
state and counties in which the lands covered by such instrument are located.
Buyer shall deliver promptly to Seller true and accurate photocopies of the
Assignment with the recording information thereon on or before thirty (30) days
after recordation. Notwithstanding anything in this Agreement to the contrary,
Buyer shall promptly pay all sales, use, transfer, documentary, recording,
filing, stamp, registration and other similar taxes and fees (specifically
excluding taxes on gross income, net income or gross receipts) incurred or
imposed in connection with this Agreement and the transactions contemplated
hereby (collectively, the “Sales Tax”). Buyer shall indemnify, defend, release
and hold harmless Seller Indemnities with respect to the payment of the Sales
Tax after the Effective Time, including any and all interest and penalties
assessed thereon.
(b)    Records. At Closing, Seller shall deliver to Buyer, at Buyer’s address or
at such other location as directed by Buyer, all originals of the Records, or
where originals are not available, copies, at Seller’s sole cost and expense, of
the Records.
(c)    Records Subject to Transfer Restrictions. If applicable, Seller shall
cause its Affiliates to consent to the transfer of all records and files related
to the Properties. If any records or files related to the Properties (including,
by way of example only, any reprocessed seismic data) are subject to Third Party
restrictions on transfer that are not waived or removed prior to Closing, Seller
shall use commercially reasonable efforts to cooperate with Buyer’s efforts to
obtain waivers or removals of such restrictions after Closing, and if Buyer
succeeds in having such restrictions waived or removed, such records or files
shall be deemed to constitute Records and Seller shall deliver such Records to
Buyer within a reasonable amount of time. Any and all costs related to Buyer’s
efforts to obtain records or files subject to third party restrictions and any
transfer fees for seismic data shall be paid for by Buyer.
(d)    Financial Information. For one (1) year after Closing, Seller shall use
its commercially reasonable efforts to provide information reasonably requested
by Buyer in connection with its preparation of financial statements and any
necessary securities filings relating to the transactions contemplated
hereunder. Notwithstanding the indemnities contained in Section 16, except for
matters arising out of or relating to the gross negligence or willful misconduct
of any of Seller Indemnitees, Buyer shall indemnify, defend, release and hold
harmless Seller from and against any and all Claims arising from or in
connection with the information provided pursuant to this Section 14(d).
Section 15.    Operations. [Intentionally Deleted]

27



--------------------------------------------------------------------------------




Section 16.    Indemnities.
(a)    Seller’s Indemnification. Seller hereby agrees to indemnify, defend,
release and hold harmless Buyer, and Buyer’s Affiliates, investment bankers,
brokers, accountants, attorneys, successors and assigns, and their respective
officers, directors, shareholders, managers, members, partners, employees,
agents and representatives (collectively “Buyer Indemnitees”), from and against
any and all Damages arising in connection with or related to: (i) the Excluded
Properties; (ii) all Property Costs, royalties, overriding royalties, production
payments, net profits obligations, delay rentals, shut-in payments and similar
burdens to which the Properties were subject accruing before the Effective Time,
to the extent not utilized to reduce the Purchase Price in accordance with
Section 3(b); (iii)  the breach of any of Seller’s representations, and
warranties hereunder; and (iv) the breach of any of Seller’s covenants or
agreements hereunder; provided, however, that Buyer’s sole and exclusive remedy
for Title Defects (except for Title Defects that constitute a breach of Seller’s
special warranty of title contained in the Assignment) and Environmental Defects
shall be pursuant to Section 7(f) of this Agreement.
(b)    Buyer’s Indemnification. Buyer hereby agrees to indemnify, defend,
release and hold harmless Seller, Seller’s Affiliates, investment bankers,
brokers, accountants and attorneys, successors and assigns, and their respective
officers, directors, shareholders, managers, members, partners, employees,
agents and representatives (collectively, “Seller Indemnitees”), from and
against any and all Damages arising in connection with or related to: (i) the
Assumed Liabilities; and (ii) a breach of any of Buyer’s representations and
warranties, covenants or agreements hereunder.
(c)    Monetary Damages. Seller and Buyer acknowledge and agree that the payment
of money, as limited by the terms of this Agreement, shall be adequate
compensation for any and all Claims of breach of any representation, warranty or
covenant contained herein or for any other Claims arising in connection with or
with respect to the transactions contemplated by this Agreement. As the payment
of money shall be adequate compensation, Buyer and Seller hereby waive, disclaim
and release any and all rights to rescind this Agreement or any of the
transactions contemplated hereby after the Closing.
(d)    Monetary Limitation. Seller shall not be obligated to indemnify Buyer for
any Damages pursuant to Section 16(a)(iii) except to the extent that the
aggregate of all such Damages exceeds the Deductible. The Parties acknowledge
and agree that it is the intent of the Parties that this amount shall be a
deductible and not a threshold, and Seller’s indemnity pursuant to Section
16(a)(iii) above shall cover and include that portion of the Damages in excess
of such deductible only. Notwithstanding anything to the contrary, Buyer’s right
to indemnification from Seller pursuant to Section 16(a)(iii) shall be limited
to and shall not exceed thirty percent (30%) of the unadjusted Purchase Price.
Notwithstanding anything otherwise provided in this Agreement, the

28



--------------------------------------------------------------------------------




monetary limitations in this Section 16(d) shall not apply to any Claims by
Buyer arising from Seller’s breach of any Fundamental Representations or
Seller’s intentional fraud pursuant to applicable Law. Notwithstanding any other
provision hereof, in no event shall any Party be entitled to duplicate
compensation with respect to any Claim, Title Defect, Environmental Defect,
Damages or breach of representation, warranty or covenant asserted under any
provision of this Agreement, even though such Claim, Title Defect, Environmental
Defect, Damages or breach may be addressed by more than one provision of this
Agreement. Further, notwithstanding anything to the contrary, Buyer shall not
have any right of indemnification by Seller, and Seller shall not have any
obligation of indemnification of Buyer for the Permitted Encumbrances, Title
Defects or Environmental Defects.
(e)    Time Limitation. Seller’s indemnities contained in Section 16(a)(iii)
shall terminate on the Post-Closing Date except that Seller’s indemnities
related to breaches of Fundamental Representations shall survive until the
expiration of any applicable statute of limitations. Notwithstanding anything to
the contrary, for any Claims asserted in good faith by Buyer for indemnification
by Seller for which Buyer has delivered written notice on or before the
termination date noted above, the indemnification obligations under this Section
16 shall remain in full force and effect until the final resolution of such
Claims. Except as otherwise provided in the first sentence hereof, the Parties
indemnity obligations hereunder shall survive until the expiration of any
applicable statute of limitations.
(f)    Indemnification Actions. All Claims for indemnification under this
Section 16 shall be asserted and resolved as follows:
(i)    For purposes of this Section 16, the term “Indemnifying Party” when used
in connection with particular Damages shall mean the Party having an obligation
to indemnify the other Party with respect to such Damages pursuant to this
Section 16, and the term “Indemnified Party” when used in connection with
particular Damages shall mean the Party having the right to be indemnified with
respect to such Damages by the other Party pursuant to this Section 16.
(ii)    To make a claim for indemnification under this Section 16, an
Indemnified Party shall notify the Indemnifying Party of its claim under this
Section 16, including the basis under this Agreement for its claim (the “Claim
Notice”). In the event that the claim for indemnification is based upon a Third
Party Claim, the Indemnified Party shall provide its Claim Notice promptly after
the Indemnified Party has actual knowledge of the Third Party Claim and shall
enclose a copy of all papers (if any) served with respect to the Third Party
Claim.
(iii)    If the Indemnifying Party does not admit its liability or admits its
liability but fails to diligently prosecute or settle the Third Party Claim,
then the Indemnified Party shall have the right to defend against the Third
Party Claim at the sole cost and expense of the Indemnifying

29



--------------------------------------------------------------------------------




Party, with counsel of the Indemnified Party’s choosing, subject to the right of
the Indemnifying Party to admit its liability and assume the defense of the
Third Party Claim at any time prior to settlement or final determination
thereof.
(iv)    In the case of a claim for indemnification not based upon a Third Party
Claim, the Indemnifying Party shall have thirty (30) days from its receipt of
the Claim Notice to (A) cure the Damages complained of, (B) admit its liability
for such Damages or (C) dispute the claim for such Damages. If the Indemnifying
Party does not notify the Indemnified Party within such thirty (30) day period
that it has cured the Damages or that it disputes the claim for such Damages,
the amount of such Damages shall conclusively be deemed a liability of the
Indemnifying Party.
(g)    Mitigation. A Party entitled to indemnification hereunder, or in
connection with the transactions contemplated by this Agreement, shall use such
Party’s reasonable efforts in good faith to mitigate all Claims promptly upon
such Party’s Knowledge of any event or circumstance which may reasonably be
expected to give rise to any Claims indemnifiable or recoverable hereunder or in
connection herewith.
(h)    Exclusive Remedy. If the Closing occurs, the sole and exclusive remedy of
Buyer and Seller with respect to this Agreement, and the transactions
contemplated hereby, shall be pursuant to the indemnification provisions of this
Section 16 only. Any and all Claims for the breach of any representation,
warranty, agreement or covenant contained herein, or for any other Claims
arising in connection with or with respect to the transactions contemplated by
this Agreement, shall be subject to the provisions set forth in this Section 16.
Except for the rights and remedies expressly stated in this Agreement (including
the indemnification provisions of this Section 16), if the Closing occurs, each
Party shall be deemed to have irrevocably disclaimed, waived and released any
and all rights and remedies, at law or in equity, against the other Party for
any Claims arising in connection with or related to this Agreement, and the
transactions contemplated hereby, including any right of contribution under any
and all applicable Law and Environmental Law.
Section 17.    Disclaimers.
(a)    No Warranty. EXCEPT FOR SELLER’S EXPRESS REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 4 ABOVE, AND SELLER’S SPECIAL WARRANTY OF TITLE IN THE
ASSIGNMENT, THE PROPERTIES ARE BEING CONVEYED BY SELLER TO BUYER WITHOUT
WARRANTY OF ANY KIND, EXPRESS, IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE,
AND THE PARTIES HEREBY EXPRESSLY DISCLAIM, WAIVE AND RELEASE ANY WARRANTY OF
MERCHANTABILITY, CONDITION, SAFETY OR FITNESS FOR A PARTICULAR PURPOSE, AND
BUYER ACCEPTS THE PROPERTIES “AS IS, WHERE IS, WITH ALL FAULTS, WITHOUT
RECOURSE.” EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR

30



--------------------------------------------------------------------------------




THE ASSIGNMENT, ALL DESCRIPTIONS OF THE PROPERTIES HERETOFORE OR HEREAFTER
FURNISHED TO BUYER BY SELLER INDEMNITEES HAVE BEEN AND SHALL BE FURNISHED SOLELY
FOR BUYER’S CONVENIENCE, AND HAVE NOT CONSTITUTED AND SHALL NOT CONSTITUTE A
REPRESENTATION OR WARRANTY OF ANY KIND BY SELLER INDEMNITEES. SELLER INDEMNITEES
SHALL HAVE NO LIABILITY TO BUYER FOR ANY CLAIMS CAUSED OR ALLEGED TO BE CAUSED
DIRECTLY, INDIRECTLY, INCIDENTALLY OR CONSEQUENTIALLY, BY SUCH DESCRIPTIONS OF
THE PROPERTIES, BY ANY INADEQUACY THEREOF OR THEREWITH, ARISING IN STRICT
LIABILITY OR OTHERWISE, OR IN ANY WAY ARISING OUT OF BUYER’S PURCHASE THEREOF.
THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT, TO THE EXTENT REQUIRED BY LAW AND
ENVIRONMENTAL LAW, THE DISCLAIMERS CONTAINED IN THIS AGREEMENT ARE “CONSPICUOUS”
FOR THE PURPOSES OF SUCH LAW AND ENVIRONMENTAL LAW.
(b)    Disclaimer. EACH PARTY HEREBY EXPRESSLY DISCLAIMS, WAIVES AND RELEASES
ANY AND ALL WARRANTIES, EXPRESS, IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE,
RELATING TO THE ACCURACY OF ANY OF THE INFORMATION FURNISHED WITH RESPECT TO THE
EXISTENCE OR EXTENT OF RESERVES, THE VALUE OF THE PROPERTIES BASED THEREON, OR
THE CONDITION OR STATE OF REPAIR OF THE PROPERTIES. THIS DISCLAIMER EXTENDS TO
ANY REPRESENTATION OR WARRANTY AS TO THE PRICES BUYER AND/OR SELLER ARE OR WILL
BE ENTITLED TO RECEIVE FROM THE PRODUCTION FROM THE PROPERTIES, IT BEING
ACKNOWLEDGED AND AGREED THAT ALL RESERVE, PRICE AND VALUE ESTIMATES UPON WHICH
BUYER HAS RELIED OR IS RELYING HAVE BEEN DERIVED BY THE INDIVIDUAL EVALUATION OF
BUYER. ALSO, BUYER ACKNOWLEDGES AND AGREES THAT RESERVE REPORTS ARE ESTIMATES
ONLY OF PROJECTED FUTURE OIL AND/OR GAS VOLUMES, FUTURE FINDING COSTS AND FUTURE
OIL AND/OR GAS SALES PRICES, ALL OF WHICH FACTORS ARE INHERENTLY IMPOSSIBLE TO
PREDICT ACCURATELY EVEN WITH ALL AVAILABLE DATA AND INFORMATION.
(c)    Not Consumers. SELLER AND BUYER HEREBY ACKNOWLEDGE AND AGREE THAT THEY
ARE NOT “CONSUMERS” WITHIN THE MEANING OF ANY DECEPTIVE TRADE PRACTICES OR
CONSUMER PROTECTION ACT, OR ANY APPLICABLE LAW AND ENVIRONMENTAL LAW. BUYER
HEREBY EXPRESSLY DISCLAIMS, WAIVES AND RELEASES ALL OF BUYER’S RIGHTS AND
REMEDIES UNDER ALL APPLICABLE LAW AND ENVIRONMENTAL LAW WHICH MAY AFFORD
CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF
BUYER’S OWN SELECTION, BUYER VOLUNTARILY CONSENTS TO THIS WAIVER AND RELEASE. TO
EVIDENCE BUYER’S ABILITY TO GRANT SUCH WAIVER, BUYER HEREBY REPRESENTS AND
WARRANTS TO SELLER THAT: (i) BUYER

31



--------------------------------------------------------------------------------




IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION; (ii) BUYER IS
REPRESENTED BY LEGAL COUNSEL IN ENTERING INTO THIS AGREEMENT; AND (iii) SUCH
LEGAL COUNSEL WAS NOT, DIRECTLY OR INDIRECTLY, IDENTIFIED, SUGGESTED OR SELECTED
BY SELLER OR ANY AGENT OF SELLER.
(d)    Disclaimers. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
NEITHER PARTY SHALL BE ENTITLED TO CLAIM OR RECOVER FROM THE OTHER PARTY, AND
EACH PARTY HEREBY DISCLAIMS, RELEASES AND WAIVES ANY CLAIMS, AGAINST THE OTHER
PARTY FOR ANY CONSEQUENTIAL, PUNITIVE, EXEMPLARY, SPECIAL OR INDIRECT DAMAGES
(INCLUDING, WITHOUT LIMITATION, LOST SALES, USE, INCOME, PROFIT, REVENUE,
PRODUCTION, RESERVES OR OPPORTUNITY), EXCEPT WITH RESPECT TO INDEMNIFICATION OF
THIRD PARTY CLAIMS IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT. THE FOREGOING DISCLAIMERS, RELEASES AND WAIVERS SHALL APPLY TO THE
SELLER INDEMNITEES AND BUYER INDEMNITEES IN CONNECTION WITH ANY CLAIM FOR
INDEMNIFICATION HEREUNDER OR OTHERWISE.
Section 18.    Termination and Notices.
(a)    Termination. This Agreement, and the transactions contemplated hereby,
may be terminated: (i) by mutual written consent of Seller and Buyer; (ii) by
Seller if the conditions set forth in Section 11(a) above have not been
satisfied by Buyer or waived in writing by Seller on or before the Outside
Termination Date (as defined below); (iii) by Buyer if the conditions set forth
in Section 11(b) above have not been satisfied by Seller or waived in writing by
Buyer on or before the Outside Termination Date; (iv) by either Buyer or Seller
if the conditions set forth in Section 11(c) or Section 11(d) have not been
satisfied or waived in writing by the Parties on or before the Outside
Termination Date; or (v) by either Seller or Buyer, if the Closing shall not
have occurred on or before January 15, 2014 (the “Outside Termination Date”).
(b)    Buyer’s Remedy. In the event of a material breach of any provision of
this Agreement by Seller that is not cured within five (5) days of its receipt
of written notice thereof from Buyer, in the absence of a material breach of any
provision of this Agreement by Buyer, Buyer’s exclusive remedies shall be to
either terminate this Agreement by written notice delivered to Seller and
receive a return of the Deposit or to demand specific performance. Buyer hereby
irrevocably disclaims, waives and releases any and all Claims against Seller and
all of the Seller Indemnitees arising in connection with or related to this
Agreement and any of the transactions contemplated hereby upon any such
termination of this Agreement and in seeking specific performance Buyer shall be
deemed to have irrevocably waived any such breach.

32



--------------------------------------------------------------------------------




Section 19.    Notices. All notices and communications required or permitted
under this Agreement shall be in writing addressed as set forth below, and any
notice or communication hereunder shall be deemed to have been duly delivered
upon the earliest of: (a) actual receipt by the Party to be notified; (b) three
(3) days after deposit with the United States Postal Service, certified mail,
postage prepaid, return receipt requested; (c) if by facsimile or electronic
transmission, upon confirmation by the recipient of receipt; or (d) by Federal
Express overnight delivery (or other reputable overnight delivery service), one
(1) Business Day after deposited with such service. All such notices shall be
addressed as follows:
If to Seller:
With a copy to (which shall not constitute notice):
 
 
Abraxas Petroleum Corporation
Jackson Walker L.L.P.
18803 Meisner Drive
112 E. Pecan, Suite 2400
San Antonio, Texas 78258
San Antonio, Texas 78205
Attention: Mr. Robert L.G. Watson
Attention: Steven R. Jacobs
Telephone: (210) 757-9850
Telephone: (210) 978-7700
Fax: (210) 490-8816
Fax: (210) 978-7790
Email: rwatson@abraxaspetroleum.com
Email: sjacobs@jw.com
 
 



If to Buyer:
With a copy to (which shall not constitute notice):
 
 
F-250, LLC
c/o Redman Management Company
10375 Richmond, Suite 444
Houston, Texas 77042
Attn: Mr. Jeff Voncannon
Telephone: (713) 782-2870
Gardere Wynne Sewell LLP
1000 Louisiana, Suite 3400
Houston, TX 77002-5011
Attention: Jerry DeVault
Telephone: (713) 276-5835
Email: jdevault@gardere.com
Email: jvoncannon@redmanresources.com





Any Party may, upon written notice to the other Parties, change the address and
person to whom such communications are thereafter to be directed.
Section 20.    Miscellaneous.
(a)    Exhibits. All exhibits and schedules attached to this Agreement are
hereby incorporated by reference herein and made a part hereof for all purposes
as if set forth in their entirety herein. The schedule numbers used in this
Agreement refer to the corresponding sections of the Agreement to which such
schedule relates; provided, however, to the extent that a matter is disclosed in
a schedule is relevant and reasonably apparent on its face to apply to the
disclosure

33



--------------------------------------------------------------------------------




required by any other section of this Agreement, such matter shall be deemed to
be disclosed in such other section of this Agreement, whether or not an explicit
cross reference appears.
(b)    Integration. This Agreement, and the exhibits and schedules hereto,
including the definitions in Schedule 1, constitute the entire agreement between
the Parties with respect to the subject matter hereof, and supersede and replace
all prior negotiations, discussions, representations, understandings and
agreements, whether oral or written, relating to such subject matter.
(c)    Amendments. This Agreement may not be altered or amended, nor any rights
hereunder waived, except by a written document signed by the Party to be charged
with such amendment or waiver.
(d)    No Assignment. A Party shall not assign, or contract to assign, any of
its rights, interests, obligations or duties under this Agreement without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed. Such other Party shall consent to
a proposed assignment hereunder to the extent that the proposed assignee has the
financial and technical ability to perform the obligations of assignor under
this Agreement, and such assignment is in compliance with the terms and
conditions of this Agreement. Any attempted assignment in breach of this
provision shall be null and void. Any assignment hereunder shall be subject to
all of the terms and conditions of this Agreement, and the proposed assignee
shall agree to assume, bear and perform all of the obligations of the assignor
hereunder. Notwithstanding the foregoing, Buyer may assign this Agreement to an
Affiliate without Seller’s consent; provided Buyer shall remain liable to Seller
for all of Buyer’s duties, obligations and liabilities hereunder.
(e)    Binding Effect. Subject to the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the Parties, and their respective
successors and assigns.
(f)    Third Parties. Except for indemnified persons or entities described in
Section 16 above, this Agreement shall not confer any rights, benefits or
remedies to any person or entity not a Party hereto. The preceding sentence
notwithstanding, any claim for indemnity or defense under this Agreement may
only be brought by and administered by a Party to this Agreement.
(g)    No Merger; Survival. None of the provisions of this Agreement shall be
deemed to have merged with any assignment or other instrument hereafter
executed. Except for Seller’s Fundamental Representations, which shall survive
until the expiration of any applicable statute of limitations, the
representations and warranties made by Seller in Section 4 above and by Buyer in
Section 5 above shall survive the Closing until the Post-Closing Date, shall
expire automatically upon the Post-Closing Date, and no Claims for breach
thereof shall be made after the Post-Closing Date.

34



--------------------------------------------------------------------------------




(h)    Expenses and Fees. Except as expressly stated herein to the contrary,
each Party shall pay its own fees and expenses incident to the negotiation and
preparation of this Agreement and consummation of the transactions contemplated
hereby, including broker or investment banker fees.
(i)    Governing Law. This Agreement and the transactions contemplated hereby
shall be governed by and construed in accordance with the Law of the State of
Texas, without regard to any conflicts of laws principles that would cause the
application of Law from another jurisdiction.
(j)    Venue and Jurisdiction. Each Party consents to personal jurisdiction in
any legal action, suit or proceeding with respect to this Agreement in any
court, federal or state, within Travis County, Texas, having subject matter
jurisdiction and with respect to any such claim, each Party irrevocably waives,
to the fullest extent permitted by law, any Claim, or any objection that it may
now or hereafter have, that venue or jurisdiction is not proper with respect to
any such legal action, suit or proceeding brought in such court in Travis
County, Texas, including any claim that such legal action, suit or proceeding
brought in such court has been brought in an inconvenient forum and any Claim
that such Party is not subject to personal jurisdiction or service of process in
such Travis County, Texas forum.
(k)    Attorney’s Fees. In the event of any disputes related to this Agreement,
the prevailing Party shall recover its court costs, out-of-pocket costs, expert
witness fees and reasonable attorneys’ fees from the opposing Party.
(l)    Press Releases. No Party shall issue any press release or make any public
announcement relating to the subject matter of this Agreement prior to the
Closing without the prior written approval of the other Parties, which shall not
be unreasonably condition, delayed or withheld. Notwithstanding the foregoing,
any Party may make any public disclosure that such Party believes in good faith
is required by Law or any listing or trading agreement concerning its or its
Affiliates’ publicly-traded securities (in which case such Party shall use all
reasonable efforts to advise the other Parties, and allow the other Parties an
opportunity to comment on the proposed disclosure, prior to making the
disclosure).
(m)    Interpretation. For purposes of interpreting the provisions of this
Agreement, the Parties acknowledge and agree that: (i) this Agreement is the
result of negotiations between Buyer and Seller, and their respective counsel;
(ii) Buyer and Seller are deemed to have equal bargaining power and position;
(iii) the Parties are deemed to have drafted this Agreement jointly; and (iv)
the rule of construction that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation or construction of
this Agreement.
(n)    Construction. The headings of the articles and sections of this Agreement
and any listing of its contents shall not limit or otherwise affect any of the
terms or provisions of this

35



--------------------------------------------------------------------------------




Agreement. All references in this Agreement to Exhibits, Schedules, Appendices,
Articles, Sections, subsections and other subdivisions refer to the
corresponding Exhibits, Schedules, Appendices, Articles, Sections, subsections
and other subdivisions of or to this Agreement unless expressly provided
otherwise. The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular Article, Section, subsection or other subdivision unless
expressly so limited. The words “this Article,” “this Section,” and “this
subsection,” and words of similar import, refer only to Article, Section or
subsection hereof in which such words occur. The word “including” (in its
various forms) means including without limitation. All references to “$” or
“dollars” shall be deemed references to United States dollars. Each accounting
term not defined herein will have the meaning given to it under GAAP. Pronouns
in masculine, feminine or neuter genders shall be construed to state and include
any other gender, and words, terms and titles (including terms defined herein)
in the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires. References to any law or agreement shall
mean such law or agreement as it may be amended from time to time.
(o)    Timing. The Parties hereby acknowledge and agree that time is of the
essence of this Agreement.
(p)    Further Assurances. Seller and Buyer shall execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such instruments
and take such other action as may be reasonably necessary or advisable to
consummate the transactions contemplated by this Agreement.
(q)    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same Agreement. In the event that this Agreement is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” file were an original thereof.


[Signature Page Follows]

36



--------------------------------------------------------------------------------







37



--------------------------------------------------------------------------------






EXECUTED on the Execution Date, to be effective for all purposes as of the
Effective Time.
SELLER:
 
BUYER:
 
 
 
ABRAXAS PETROLEUM
CORPORATION
 
F-250, LLC
 
 
 
            By: Redman Management Company, LLC
            Its: Manager
 
 
 
 




By:
_____________________________
 
By:
_____________________________
Name:
Geoffrey R. King
 
Name:
J. Jeffrey Voncannon
Title:
Vice President and Chief Financial Officer
 
Title:
Manager
 
 
 
 
 
 
 
 
 
 
 
 
 




PURCHASE AND SALE AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------




Schedule 1
Definitions
“Adjusted Purchase Price” has the meaning set forth in Section 3.
“Affiliate” means any individual, group, partnership, corporation, trust or
other entity which (a) controls either directly or indirectly a Person, or (b)
is controlled directly or indirectly by such Person, or (c) is directly or
indirectly controlled by an individual, group, partnership, corporation, trust
or other entity which directly or indirectly controls such Person, for which
purpose “control” means the right to exercise more than fifty percent (50%) of
the voting rights in the appointment of the directors or similar representation
of an individual, group, partnership, corporation, trust or other entity.
“Agreement” has the meaning set forth in the preamble.
“Allocated Value” and “Allocated Values” have the meanings set forth in Section
3(d).
“Applicable Contracts” means all Contracts to which Seller is a party that
primarily relate to the Properties and that will be binding on the Properties or
Buyer after Closing, including, without limitation; farmin and farmout
agreements; bottomhole agreements; crude oil, condensate and natural gas
purchase and sale agreements; gathering, transportation and marketing
agreements; hydrocarbon storage agreements; acreage contribution agreements;
operating agreements (including, for the avoidance of doubt, Applicable
Operating Agreements); balancing agreements; pooling declarations or agreements;
unitization agreements; processing agreements; and crossing agreements and other
similar contracts and agreements; but excluding the Leases, including any
amendments thereto, whether recorded or unrecorded, and any master service
agreements or other agreements held by Seller solely in its capacity as Operator
of the Properties.
“Applicable Operating Agreements” means, collectively, the joint operating
agreements applicable to the Properties, and “Applicable Operating Agreement”
means any of them.
“Assignment” has the meaning set forth in Section 12(b)(i).
“Assumed Liabilities” has the meaning set forth in Section 1(c).
“Bank Liens” has the meaning set forth in Section 7(d)(vi).
“Business Day” means each calendar day except Saturdays, Sundays and federal
holidays.
“Buyer” has the meaning set forth in the preamble.
“Buyer Indemnitees” has the meaning set forth in Section 16(a).
“Buyer’s Notice Date” has the meaning set forth in Section 7(c).
“Buyer Withdrawn Properties” has the meaning set forth in Section 7(d)(v).




--------------------------------------------------------------------------------




“Casualty Event” has the meaning set forth in Section 9(b).
“Casualty Loss” has the meaning set forth in Section 9(b).
“Casualty Threshold” has the meaning set forth in Section 9(b).
“Claim Notice” has the meaning set forth in Section 16(f)(ii).
“Claims” shall mean any and all claims, demands, complaints, causes of action,
suits, actions and appeals.
“Closing” has the meaning set forth in Section 12.
“Closing Date” has the meaning set forth in Section 12.
“Code” means the Internal Revenue Code of 1986, as amended.
“Condition of the Properties” has the meaning set forth in Section 1(c).
“Damages” shall mean the amount of any actual liability, loss, cost, expense,
recovery, liability, award, settlement, penalty, fine or judgment incurred or
suffered by any Indemnified Party arising out of or resulting from the
indemnified matter, including reasonable fees and expenses of attorneys,
consultants, accountants or other agents and experts reasonably incident to
matters indemnified against, and the costs of investigation and/or monitoring of
such matters, and the costs of enforcement of the indemnity; provided, however,
that Buyer and Seller shall not be entitled to indemnification under this
Agreement for, and “Damages” shall not include, loss of profits or other
consequential damages suffered by the Indemnified Party, or any special or
punitive damages (other than indirect, consequential, special or punitive
damages suffered by Third Parties and actually paid by an Indemnified Party
pursuant to a Third Party Claim).
“Deductible” means one percent (1.0%) of the unadjusted Purchase Price. Any
adjustment to the Purchase Price for Title Defects and Environmental Defects
that individually exceed the Defect Threshold shall include only that portion of
the sum of (a) Title Defects and (b) Environmental Defects which collectively
exceeds the Deductible.
“Defect” has the meaning set forth in Section 7(d)(v).
“Defect Notice” has the meaning set forth in Section 7(c).
“Defect Threshold” means Twenty Thousand Dollars ($20,000.00). Each Title Defect
with a Title Defect Value, and each Environmental Defect with a Remediation
Value, respectively, of less than the Defect Threshold shall be considered a
Permitted Encumbrance, and Buyer shall assume sole and exclusive responsibility
for all such Title Defects and Environmental Defects.
“Deposit” has the meaning set forth in Section 2.
“Disclosure Schedule” means the schedules referred to in Schedule 4.




--------------------------------------------------------------------------------




“Effective Time” has the meaning set forth in Section 3.
“Environmental Defect” means any contamination or condition resulting from any
discharge, release, disposal, production, storage, treatment, or any other
activities in, on, under or from the Land, or the migration or transportation
from other lands to the Land, or from the Land to other lands, of any wastes,
pollutants, contaminants, hazardous materials or other materials or substances
which is in violation of Environmental Law and is not otherwise authorized by
permit or Environmental Law and for which remedial, investigative or corrective
action is required.
“Environmental Law” means any and all applicable laws, statutes, regulations,
orders, judgments, writs, injunctions or decrees of any applicable governmental
entity relating to safety, the protection of human health, or the protection of
the environment, including the Occupational Safety and Health Act, as amended;
the Clean Air Act, as amended; the Comprehensive Environmental Response, as
amended; Compensation and Liability Act of 1980, as amended; the Federal Water
Pollution Control Act, as amended; the Safe Drinking Water Act, as amended; the
Toxic Substance Control Act, as amended; the Hazardous and Solid Waste
Amendments Act of 1984, as amended; the Superfund Amendments and Reauthorization
Act of 1986, as amended; the Hazardous Materials Transportation Act, as amended;
the Clean Water Act, as amended; the National Environmental Policy Act, as
amended; the Endangered Species Act, as amended; the Fish and Wildlife
Coordination Act, as amended; the National Historic Preservation Act, as
amended; and the Oil Pollution Act of 1990, as amended, as well as any federal,
state and local laws, statutes, regulations, orders, judgments, writs,
injunctions or decrees of any applicable governmental entity governing the same,
similar or related matters.
“Equipment” means the equipment, machinery, tools, tangible personal property,
facilities, improvements, structures and fixtures located on the Land, or
directly used in connection with the Leases or the Wells, for the production,
gathering, treatment, compression, transportation, processing, sale or disposal
of hydrocarbons or water produced from the Wells, including all wells,
well-bores, casing, tubing, wellheads, gauges, valves, rods, tanks, pumps, pads,
pits, cellars, sumps, separators, treaters, compressors, pipelines and other
improvements described in Exhibit C hereto.
“Excluded Properties” has the meaning set forth in Section 1(b).
“Final Settlement Statement” has the meaning set forth in Section 12(c).
“Fundamental Representations” means the representations and warranties set forth
in Sections 4(a)– 4(c), 4(d)(i), 4(g), 4(h) and 4(n).
“Future Wells” means the future well locations described on the Plat attached to
Schedule 3(d), subject to the limitations set forth therein, and to any
restrictions on the future well locations, as provided for in the Leases, the
Surface Agreements, the Applicable Contracts, Environmental Law, and the Law.
“GAAP” means generally accepted accounting principles customarily applied in the
oil and gas industry as interpreted as of the Execution Date.




--------------------------------------------------------------------------------




“Hein” means Hein & Associates (http://www.heincpa.com).
“Imbalances” means over-production or under-production or over-delivery or
under-delivery with respect to Production from or attributable to the
Properties, regardless of whether the same arise at the wellhead, pipeline,
gathering system, transportation system, processing plant or any other location.
“Indemnified Party” has the meaning set forth in Section 16(f)(i).
“Indemnifying Party” has the meaning set forth in Section 16(f)(i).
“Knowledge” has the meaning set forth in Section 4 and Section 5.
“Land” has the meaning set forth in Section 1(a)(i).
“Law” means any and all applicable laws, statutes, rules, regulations, orders,
judgments, writs, injunctions or decrees of any applicable governmental entity
other than Environmental Law.
“Leases” has the meaning set forth in Section 1(a)(i).
“Material Adverse Effect” means the result of a circumstance affecting the
Properties that, taken as a whole and whether or not arising from transactions
in the ordinary course of business, results in a material diminution of the
value, net of any positive effect, of the Properties, provided, however, that no
material adverse effect caused by changes in the prices of hydrocarbons, the
cost or availability of goods or services; the oil and gas industry generally;
governmental orders, regulations, ordinances, or laws; the U.S. or world
economies; or similar matters shall be considered.
“Material Contracts” has the meaning set forth Section 4(k).
“Net Revenue Interest” means, with respect to a Well or a Future Well, Seller’s
interest in oil, gas and other minerals produced, saved and sold from the Well
or Future Well, as set forth in Schedule 3(d), after giving effect to all
landowners’ royalties, overriding royalties, production payments, carried
interests, net profits interests, reversionary interests and other burdens upon,
measured by or payable out of production therefrom.
“NORM” means Naturally Occurring Radioactive Material.
“Outside Termination Date” has the meaning set forth in Section 18(a).
“Party” and “Parties” have the meanings set forth in the preamble.
“Permitted Encumbrances” means any of the following:
(a)    The terms and conditions of this Agreement, the Leases, the Material
Contracts, and the Surface Rights and all matters disclosed in the Disclosure
Schedule, but only to the extent the same do not operate to: (A) reduce the
interest of Seller with respect to all oil and gas produced from the Wells to
less than the Net Revenue Interest for such




--------------------------------------------------------------------------------




Wells set forth in Schedule 3(d); or (B) increase the Working Interest of Seller
in any of the Wells to greater than the Working Interest set forth in Schedule
3(d) (unless Seller’s Net Revenue Interest therein is increased in the same
proportion);
(b)    The terms and conditions of this Agreement, the Leases, the Material
Contracts, the Surface Rights, the Law, Environmental Law, and all matters
disclosed in Schedule 4(k) relating to the rights of owners and lessees of coal
in the Properties, to the extent the same operate to: (A) reduce the interest of
Seller with respect to all oil and gas produced from the Future Wells to less
than the Net Revenue Interest for such Future Wells set forth in Schedule 3(d);
or (B) increase the Working Interest of Seller in any of the Future Wells to
greater than the Working Interest set forth in Schedule 3(d);
(c)     Royalties and overriding royalties burdening the Wells and Future Wells,
but only to the extent the same do not operate to: (A) reduce the interest of
Seller with respect to all oil and gas produced from such Wells and Future Wells
to less than the Net Revenue Interest for such Wells and Future Wells set forth
in Schedule 3(d); or (B) increase the Working Interest of Seller in such Wells
and Future Wells to greater than the Working Interest set forth in Schedule 3(d)
(unless Seller’s Net Revenue Interest therein is increased in the same
proportion);
(d)    All rights to consent by, required notices to, filings with, or other
actions by governmental entities in connection with the sale or conveyance of
oil and gas leases or interests therein if such are routinely obtained
subsequent to the sale or conveyance;
(e)    Third Party consents to assignment that have been obtained, or will be
obtained prior to Closing, from the appropriate Persons and preferential
purchase rights to purchase identified on the Disclosure Schedule;
(f)    Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations or any restrictions on access thereto
which do not have a material adverse effect on the oil and gas operations to be
conducted on any of the Properties;
(g)    Conventional rights of reassignment prior to release or surrender
requiring notice to the holders of the rights;
(h)    All rights reserved to or vested in any governmental authority to control
or regulate any of the Properties in accordance with applicable Law;
(i)    Division orders terminable without penalty upon no more than sixty (60)
days’ prior written notice;




--------------------------------------------------------------------------------




(j)    Liens arising under operating agreements, unitization and pooling
agreements and sales contracts securing amounts not yet due, or, if due, being
contested in good faith in the ordinary course of business;
(k)    Materialman’s, mechanic’s, repairman’s, contractor’s, operator’s, tax,
and other similar liens or charges arising in the ordinary course of business
for obligations that are not delinquent or that will be paid and discharged in
the ordinary course of business, or if delinquent, that are being contested in
good faith in the ordinary course of business;
(l)    Any real property taxes not yet due and payable;
(m)    The lack of a release of any prior expired oil and gas lease covering any
portion of the Lands, if the Records contain an affidavit of non-production;
(n)    Mortgages, deeds of trust, security agreements and financing statements
burdening the lessor’s interest covered by any of the Leases to the extent the
same are subordinated to the Leases;
(o)    Defects or irregularities of title as to which the relevant statute of
limitation or prescription would conclusively bar any attack or claim against
Seller’s title;
(p)    Defects in the chain of title arising from the failure to recite marital
status, omissions of successors or heirs, or the lack of probate proceedings and
defects arising out of lack of corporate or other entity authorization, unless
Buyer provides evidence that the defect results in another person’s superior,
actual and valid claim of title to the affected Properties;
(q)    Any question as to the legitimacy of a survey or the lack of a survey;
(r)    Any change in Working Interest or Net Revenue Interest based on a change
in drilling and spacing units, tract allocation or other changes in pool or unit
participation occurring after the Execution Date, but only to the extent the
same do not operate to: (A) reduce the interest of Seller with respect to all
oil and gas produced from a Well or Future Well to less than the Net Revenue
Interest for such Wells and Future Wells set forth in Schedule 3(d); or (B)
increase the Working Interest of Seller in any of the Wells and Future Wells to
greater than the Working Interest set forth in Schedule 3(d) (unless Seller’s
Net Revenue Interest therein is increased in the same proportion); and
(s)    The necessity of obtaining the joinder or consent of other working
interest owners or lessors in the Leases or of any owners of the Land as may be
required for the drilling of any of the Future Wells;




--------------------------------------------------------------------------------




(t)    The right of other working interest owners in the Leases to propose the
drilling of wells that may conflict with or preclude the possibility of drilling
a Future Well; and
(u)    Any Title Defects Buyer may have expressly waived in writing or which are
deemed to have become Permitted Encumbrances under Section 7.
“Person” means an individual, a corporation, an association, a partnership, a
limited partnership, a limited liability company, a joint-stock company, a
trust, any unincorporated organization or a government or a political
subdivision thereof.
“Plat” means the unscaled map attached to Schedule 3(d) which provides a rough
approximation of the location, length, and approximation of Future Wells.
“Post-Closing Date” shall mean the date that is one year after the Closing Date.
“Preliminary Amount” has the meaning set forth in Section 12(a).
“Preliminary Settlement Statement” has the meaning set forth in Section 12(a).
“Production” means the oil, gas, condensate and other hydrocarbon production
produced from the Land covered by the Leases, or attributable thereto, or to
lands pooled or unitized therewith, from and after the Effective Time.
“Production Taxes” means the ad valorem, severance, production, property or
similar taxes and assessments attributable to the Properties (specifically
excluding Seller’s federal income taxes and state income and franchise taxes).
“Properties” has the meaning set forth in Section 1(a).
“Property Costs” has the meaning set forth in Section 3(a)(i).
“Purchase Price” has the meaning set forth in Section 2.
“Records” means Seller’s files and records related to the Leases, the Land, the
Wells and Future Wells, the Equipment, the Production, the Surface Rights and
the Material Contracts, including: (A) title abstracts, title opinions, leases,
assignments, contracts, rights of way, surveys, maps, plats and related
correspondence; (B) well files, logs, and operations, engineering and
maintenance records; (C) joint interest billing, lease operating expense,
division of interest and accounting records; (D) the Production Taxes and all
files and records related thereto; and (E) all seismic, engineering, geological
and geophysical data, information, and technical evaluations, but only to the
extent not subject to Third Party contractual restrictions on disclosure or
transfer that have not been waived or consented to following Seller’s written
request therefor or that Buyer has not agreed in writing to pay or satisfy at
its cost, to the extent disclosure or transfer is permitted on the payment of a
fee, and only to the extent related to the Properties; but, in all cases,
specifically excluding the records and files related to the Excluded Properties
described in Section 1(b)(viii).




--------------------------------------------------------------------------------




“Remediation Value” means, with respect to an individual Environmental Defect,
the reasonable cost to remediate such Environmental Defect as determined in
accordance herewith. In no event shall the Remediation Value for any of the
Properties exceed the lesser of the Allocated Value set forth in Schedule 3(d),
or the reasonable cost to remediate such Environmental Defect, if the cost to
cure is reasonably determinable.
“Sales Tax” has the meaning set forth in Section 14(a).
“Sanchez” means Sanchez Energy Corporation.
“Securities Law” means all applicable federal and state securities Laws,
including the Securities Act of 1933, as amended.
“Seller” has the meaning set forth in the preamble.
“Seller Indemnitees” has the meaning set forth in Section 16(b).
“Seller’s Response Date” has the meaning set forth in Section 7(d).
“Seller Withdrawn Properties” has the meaning set forth in Section 7(d)(v).
“Surface Rights” means the easements, rights-of-way, permits, leases, licenses,
servitudes, access agreements, surface use agreements or other similar interests
with respect to ingress, egress, access to the Lands, or the Wells, including
those described in Exhibit D hereto.
“Third Party” means any Person other than one of the Parties or an Affiliate of
a Party.
“Third Party Claim” shall mean a Claim against one of the Parties by a Third
Party.
“Title Defect” means, with respect to Seller’s interest in any of the
Properties, on a property by property basis, any lien, charge, encumbrance or
defect of title, excluding the Permitted Encumbrances, that: (A) increases the
Working Interest of Seller in any of the Properties to greater than the Working
Interest set forth on Schedule 3(d) (unless Seller’s Net Revenue Interest
therein is increased in the same proportion); (B) diminishes the Net Revenue
Interest of Seller in any of the Properties to less than the Net Revenue
Interest as set forth on Schedule 3(d); (C) results in a pledge, security
interest or lien upon a Lease or any of the Properties; or (D) has an adverse
effect on the ownership or operation of a Lease or any of the Properties.
“Title Defect Value” means, with respect to an individual Title Defect, the
amount by which the Allocated Value of the affected Properties is reduced as a
result of such Title Defect as determined in accordance herewith. In no event
shall the Title Defect Value for a particular Property exceed the lesser of the
Allocated Value set forth in Schedule 3(d) hereto, or the reasonable cost to
cure the Title Defect, if the cost to cure is reasonably determinable.
“UHY” means UHY LLP (http://uhy-us.com).
“Wells” means the oil and gas wells described in Exhibit B hereto.




--------------------------------------------------------------------------------




“Withdrawn Properties” has the meaning set forth in Section 7(d)(v).
“Working Interest” means, with respect to an individual Well or a Future Well,
Seller’s ownership interest in and to the Well or Future Well set forth in
Schedule 3(d), insofar as such interest is burdened by the obligation to bear
and pay costs, without regard to any landowners’ royalties, overriding
royalties, production payments or similar burdens on production.
“WyCross Gas Gathering System” means the Surface Rights and Equipment listed in
the Exhibits under the heading “WyCross Gas Gathering System.”


